     Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 1 of 92




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


                                    )
UNITED STATES OF AMERICA AND        )
THE STATE OF MONTANA,               )
Plaintiffs,                         )
                                    )
V,                                  ) Civil Action No, CV89-039-BU-SEH
                                    )
ATLANTIC RICHFIELD COMPANY,         )
Defendant.                          )




                      2020 PARTIAL CONSENT DECREE
                   FOR THE ANACONDA SMELTER NPL SITE
       Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 2 of 92




                                                     TABLE OF CONTENTS

I.          BACKGROUND ........................................................................................................................ I
II.         JURISDICTION ....................................................................................................................... I I
Ill.        PARTIES BOUND ................................................................................................................... 12
IV.         DEFINITIONS .......................................................................................................................... 12
V.          GENERAL PROVISIONS ....................................................................................................... 25
VI.         PERFORMANCE OF THE WORK ......................................................................................... 26
Vil.        REMEDY REVIEW ................................................................................................................. 31
VIII.       ACCESS ................................................................................................................................... 3 1
IX.         FINANCIAL ASSURANCE .................................................................................................... 33
X.          PAYMENT OF RESPONSE COSTS ....................................................................................... 40
XI.         INDEMNIFICATION AND INSURANCE ............................................................................. 44
XII.        FORCE MAJEURE .................................................................................................................. 48
XIII.       DISPUTE RESOLUTION ........................................................................................................ 50
XIV.        STIPULATED PENAL TIES .................................................................................................... 55
xv.         COVENANTS AND RESERVATIONS BY UNITED STATES AND STATE ..................... 60
XVI.        COVENANTS AND RESERVATIONS BY AR ..................................................................... 69
XVII.       EFFECT OF SETTLEMENT; CONTRIBUTION ................................................................... 73
XVIII.      ACCESS TO INFORMATION ................................................................................................ 76
XIX.        RETENTION OF RECORDS ................................................................................................... 78
xx.         NOTICES AND SUBMISSIONS ............................................................................................. 79
XXI.        RETENTION OF JURISDICTION .......................................................................................... 82
XXII.       APPENDICES .......................................................................................................................... 82
XXIII.      EFFECTIVE DA TE .................................................................................................................. 82
XXIV.       MODIFICATION ..................................................................................................................... 83
XXV.        LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ............................................. 83
XXVI.       SIGNATORIES/SERVICE ....................................................................................................... 84
XXVII.      FINAL JUDGMENT ................................................................................................................ 85
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 3 of 92




                                     [.    BACKGROUND

       THE UNITED STATES' COMPLAINT


       A.      In 1989, the United States of America ("United States"), on behalf of the

Administrator of the United States Environmental Protection Agency ("EPA"), filed a complaint

("Complaint") in this matter (the "Federal Action") pursuant to Section 107 of the

Comprehensive Environmental Response, Compensation, and Liability Act, as amended

("CERCLA"), 42 U.S.C. § 9607, against the Atlantic Richfield Company ("AR").

       B.      In the Complaint and its subsequent amendments dated October 14, 1992,

October 31, 1994, August 2, 2003, November 5, 2004, and June 8, 2020, the United States

sought the recovery of past response costs and a declaratory judgment ofliability for future

response costs paid at or in connection with the Silver Bow Creek/Butte Area National Priorities

List ("NPL") Site, the Milltown Reservoir Sediments NPL Site (now referred to as the "Milltown

Reservoir/Clark Fork River NPL Site"), the Butte Priority Soils Operable Unit, and the

Anaconda Smelter NPL Site ("Anaconda Site" or "Site"). This Consent Decree concerns certain

response actions performed and to be performed at the Anaconda Site.

       C.     In response to the United States' Complaint, AR asserted several defenses and

filed counterclaims against the United States, naming several departments and agencies, seeking

cost recovery, contribution, contractual indemnity, equitable indemnification, recoupment, and

declaratory relief. Among AR's defenses to the United States' claims is AR's assertion that the

United States' CERCLA claims are in the nature of contribution under CERCLA § 113 rather

than CERCLA § 107, and thus AR's CERCLA liability is several rather than joint and several.
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 4 of 92




This defense is addressed in a Report and Recommendation issued by the Magistrate in the

Federal Action.


        D.     The State of Montana (the "State"), acting by and through the Montana

Department of Environmental Quality ("DEQ"), filed a motion to intervene and a complaint in

intervention in the Federal Action on June 8, 2020, which alleged claims under CERCLA and the

Montana Comprehensive Environmental Cleanup and Responsibility Act ("CECRA"), §§ 75-10-

701, MCA, et seq. relating to the Butte Priority Soils Operable Unit. The State's motion to

intervene in the Federal Action was granted on June 25, 2020. In connection with the lodging of

this Consent Decree, the State is filing an amended complaint that adds claims under CERCLA

and CECRA relating to the Anaconda Site.

       SETTLEMENT FRAMEWORK


       E.      In November of 1998, the United States and AR reached a settlement regarding

the claims of the United States at a portion of the Silver Bow Creek/Butte Area NPL Site -the

Streamside Tailings Operable Unit ("Streamside Tailings Consent Decree"). The Streamside

Tailings Consent Decree, together with a consent decree entered in the case of Montana v.

Atlantic Richfield, No. CV-83-3 I 7-H-SEH, both of which were entered on April 19, 1999, also

resolved the majority of the Clark Fork River Basin natural resource damages claims of the

United States and the State against AR. The Streamside Tailings Consent Decree also

established a framework for resolving the United States' remaining claims throughout the Clark

Fork River Basin in Montana. These claims were separable into geographic areas that, under

Section VII of the Streamside Tailings Consent Decree, the parties agreed to resolve in six

groups of operable units:


                                                2
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 5 of 92




               1.      Rocker Site;

               2.      Butte Mine Flooding (Berkeley Pit) Site and the Butte Active Mining Area
                       Site;

               3.      Anaconda Smelter Site;

               4.      Clark Fork River Operable Unit, Warm Spring Ponds Operable Units and
                       the Milltown Reservoir Operable Units;

               5.      Butte Priority Soils (towns of Butte and Walkerville) Site; and
               6.      The Westside Soils Site formerly referred to as Non-Priority Soils
                       Operable Unit in Paragraph 31 (F) of the Streamside Tailings Consent
                       Decree (rural Butte).

        F.     The United States and AR have previously resolved their claims and defenses,

subject to certain stated reservations, involving the Rocker, Butte Mine Flooding, Milltown

Reservoir, Clark Fork River, and Butte Priority Soils Sites. The Rocker Site consent decree was

entered in November 2000, the Butte Mine Flooding Site consent decree was entered in August

2002, and the Milltown Site consent decree was entered in February 2006. The Clark Fork River

Operable Unit consent decree and a consent decree between the State and AR ("State-AR 2008

CD"), which were entered in August 2008, addressed certain remaining State and federal natural

resource damage claims and certain response action and costs claims against AR. These decrees

also obligated the State to implement remedial and restoration actions in certain areas of the

Anaconda Site, including areas known as Stucky Ridge/ Section 36 and RDU 15 ("State

Property Remedial Commitments") and other State-owned lands within the Site ("State Lands

Obligations"). The State's performance of the State Property Remedial Commitments and State

Lands Obligations is ongoing. The Butte Priority Soils consent decree was lodged on June 8,

2020.




                                                3
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 6 of 92
         G.      In addition, the United States and AR negotiated two consent decrees for

reimbursement of United States' CERCLA response costs at the Clark Fork Basin sites. The

first, the Consent Decree for Settlement of Remaining Sites Past Response Costs ("Past Costs

Consent Decree"), was entered by this Court on January 24, 2005. It addressed EPA and United

States Department of Justice ("DOJ") costs incurred in connection with the Anaconda Site, the

Butte Priority Soils Operable Unit, the Clark Fork River Operable Unit, and the Warm Springs

Ponds Operable Units. The Past Costs Consent Decree also resolved all counterclaims and most

defenses asserted by AR against the United States in the Federal Action and addressed related

covenants and reservations for the "Remaining Sites" as defined in that consent decree.

Paragraph 20 of the Past Costs Consent Decree reserved certain specific counterclaims and

defenses relating to the Remaining Sites, including the Anaconda Site. The second, the

September 2013 Consent Decree for Settlement of Interim Past Response Costs ("Interim Past

Costs Consent Decree") provided for reimbursement of later EPA and DOJ response costs paid

at the Anaconda Site and the Warm Springs Ponds Operable Units.


       H.      Although the Streamside Tailings Consent Decree set out a tentative order for

negotiating consent decrees resolving federal claims over the six groups of Clark Fork Basin

operable units, it also provided the parties with flexibility to change this order. Consistent with

this flexible framework, after addressing other operable units out of turn, the parties commenced

negotiations to address the United States' and the State's claims against AR relating to the

Anaconda Site. This Consent Decree and the Statement of Work ("SOW") attached hereto as

Appendix A, pursuant to which AR is agreeing to perform certain specified remedial actions and




                                                 4
     Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 7 of 92




operation and maintenance activities at the Anaconda Site, is intended as a partial resolution of

these claims against AR, as described in this Consent Decree.

         ANACONDA SMELTER NPL SITE

         I.     The Anaconda Site is one of several Superfund sites in the Upper Clark Fork

River Basin. The Site covers approximately 300 square miles of agricultural, pasture, rangeland,

forest, riparian, and wetland areas in the southern Deer Lodge Valley and surrounding foothills

in and around the City of Anaconda and about 25 miles northwest of the City of Butte. For

nearly a century the Anaconda Copper Mining Company ("ACM") and its predecessors

conducted mining, milling, and smelting activities at the Site. Areas of the Site now contain

volumes of wastes, slag, tailings, flue dust, and debris, which have contaminated soils,

groundwater, and surface water. Beginning in 1983, EPA, in consultation with DEQ, initiated a

series of investigations of Site contamination and instituted various removal and remedial actions

at the Site. EPA placed the Anaconda Site on the Superfund program's National Priorities List

("NPL") on September 8, 1983, see 48 Fed. Reg. 40658, pursuant to Section 105 ofCERCLA,

42   u.s.c. § 9605.

         J.     The Anaconda Site is presently organized into five operable units. The parties

have previously negotiated consent decrees regarding two of these operable units: the Mill Creek

Operable Unit and the Flue Dust Operable Unit. A third operable unit, the Community Soils

Operable Unit ("CSOU"), is not addressed under this Consent Decree, although response actions

at the CSOU are ongoing and enforceable under one or more administrative orders. This

Consent Decree focuses on certain response actions at the other two operable units at the Site:




                                                5
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 8 of 92




the Anaconda Regional Water, Waste & Soils Operable Unit ("ARWW&S OU") and the Old

Works/East Anaconda Development Area Operable Unit ("OW/EADA OU").

        K.     The ARWW&S OU is a comprehensive regional operable unit of the Anaconda

Site that addresses soil, surface water, and groundwater contamination at the Site not addressed

by the other Site OUs. The RI/FS for the ARWW&S OU was completed by AR through a

number of separate reports issued in 1996 and 1997. EPA published notice of the proposed plan

for remedial action at the ARWW&S OU on October 21, 1997. EPA provided an opportunity

for written and oral comments from the public on the proposed plan for remedial action. A copy

of the transcript of the public meeting is available to the public as part of the administrative

record upon which the Regional Administrator, EPA Region 8, based the selection of the

response action. The decision by EPA on the remedial action to be implemented at the

ARWW&S OU was embodied in a Record of Decision ("ROD") executed on September 29,

1998, and attached hereto as Appendix B, on which the State gave its concurrence. On

November 8, 2009, EPA published notice of a revised plan for remedial action at the AR WW &S

OU. EPA's decision on the revised plan was embodied in a ROD Amendment, executed on

September 29, 2011, and attached hereto as Appendix C, on which the State concurred. Among

other things, the ARWW&S OU ROD Amendment lowered the human health standard for

arsenic in Site groundwater and surface waters to meet new state and federal standards. Given

the lower standard, the ROD Amendment also expanded the areas in which the standard would

be waived. This waiver was based on the finding that it was technically impracticable from an

engineering perspective to meet the standard in those areas. In September 2019, EPA published

notice ofan additional proposed plan for revisions to the remedial action at the ARWW&S OU



                                                 6
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 9 of 92




and provided an opportunity for written and oral comments from the public. The proposed plan

set out additional response actions necessary to reduce surface water contamination, and also

provided for contingent waivers of certain State of Montana water quality standards, if certain

conditions are met and certain remedial actions are performed, based on the likelihood that

achieving such standards would be technically impracticable from an engineering perspective.

The issuance of these contingent waivers will not require a further ROD Amendment or

additional technical impracticability evaluation. EPA's decision on the proposed plan is

reflected in a ROD Amendment executed on June 12, 2020, and attached hereto as Appendix D,

on which the State concurred.

       L.       Since 2000, AR has performed and continues to perform a number of response

actions at the ARWW&S OU identified in the AR WW&S OU ROD pursuant to the following

EPA administrative orders:

                I.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-8-2001-01 (December 11, 2000) (RDU 4 Anaconda Ponds);


                2.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2002-07 (June 11, 2002) (RDU 8 Opportunity Ponds);


                 3.    Administrative Order for Remedial Design/Remedial Action, Docket No.

            CERCLA-08--2002-09 (September 9, 2002) (RDU 3 and 14 Aspen Hills Loop Track);


                4.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08--2002-10 (September 9, 2002) (RDU I Stucky Ridge);




                                               7
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 10 of 92




              5.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2003-0017 (September 29, 2003) (RDU 12 Slag);


              6.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2003-0018 (September 29, 2003) (RDU 5 Active Railroad West);


              7.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-082004-0001 (October 22, 2004) (RDU 11 Cashman Concentrate);


              8.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2005-0007 (August 5, 2005) (West Galen Expansion Area);


              9.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-082007-0008 (June 7, 2007) (RDU 6 South Opportunity Uplands);


              I 0.   Administrative Order for Remedial Design/Remedial Action, Docket No.

          CERCLA-08-2008-0009 (September 22, 2008) (RDU 7 North Opportunity Uplands);


              11.    Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2010-0004 (September 13, 2010) (RDU 9 Fluvial Tailings);


              12.    Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2010-0005 (September 13, 2010) (RDU 5 Active Railroad East);


             13.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2011-0009 (June 2, 2011) (RDU 14 Smelter Hill Facilities);


              14.    Administrative Order for Remedial Design/Remedial Action, Docket No.

          CERCLA-08-2015-0010 (September 24, 2015) (RDU 10 Warm Springs Creek); and

                                            8
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 11 of 92




               15.     Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2016-0005 (June 22, 2016) (RDU 3 Smelter Hill Uplands).

       M.      The OW/EADA OU encompasses approximately 1,300 acres of the Site. In

September 1993, AR completed an Rl/FS for the OW/EADA OU pursuant to 40 C.F.R. §

300.430. Pursuant to Section 117 ofCERCLA, 42 U.S.C. § 9617, EPA published notice of the

completion of the RI/FS and of the proposed plan for remedial action at the OW/EADA OU on

September 22 and 24, 1993. The decision by EPA on the remedial action to be implemented at

the OW/EADA OU was embodied in a final ROD executed on March 8, 1994, and attached

hereto as Appendix E, on which the State gave its concurrence. EPA issued Explanations of

Significant Differences ("ESD") for the OW/EADA OU ROD on November 6, 1995 (Appendix

F), and June 12, 2020 (Appendix 0).

       N.      Since 1994, AR has performed a number of response actions at the OW/EADA

OU identified in the OW/EADA OU ROD and pursuant to the Administrative Order for

Remedial Design/Remedial Action, Docket No. CERCLA-VIII-94-08 (April 8, 1994). Response

actions at the OW/EADA OU to date have centered on reduction of arsenic concentrations in

soils, construction of engineered covers on milling and smelting waste piles, installing

sedimentation basins and channels to control stormwater runoff into surface waters and other

downgradient receptors, and revegetating hillsides and other natural features. AR' s work at the

OW/EADA OU to date includes completion of construction of the OWOC Remedial Action, as

defined herein. With the submission and approval by EPA, in consultation with DEQ, of a Final

Remedial Action Completion Report for the OWOC Remedy, the requirements for Certification

of Remedial Action Completion for the OWOC Remedy will be determined to have been



                                                9
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 12 of 92




satisfied pursuant to Section 4.9 of the SOW and Section 122(f)(3) ofCERCLA, 42 U.S.C. §

9622(f)(3).

        0.     Based on the information presently available to EPA and the State, EPA and the

State believe that the Work will be properly and promptly conducted by AR if conducted in

accordance with this Consent Decree and its appendices. Solely for the purposes of Section

1130) ofCERCLA, 42 U.S.C. § 96130), the remedy set forth in the RODs and the Work to be

performed by AR pursuant to this Consent Decree shall constitute a response action taken or

ordered by the President for which judicial review shall be limited to the administrative record.

       NOTICES

        P.     In accordance with the NCP and Section 12l(f)(l)(F) ofCERCLA, 42 U.S.C.

§ 9621 (f)(l )(F), EPA notified DEQ of negotiations with AR regarding the Anaconda Site. EPA

also provided DEQ, on behalf of the State, with an opportunity to participate in such negotiations

and to be a party to this Consent Decree. DEQ has since participated in these negotiations, and

the State is a party to the Federal Action and a signatory to this Consent Decree.

       NO ADMISSION OF LIABILITY

       Q.      By entering into this Consent Decree, AR, the United States, and the State (the

"Parties") do not admit to any liability arising out of the transactions or occurrences either that

were alleged, or could have been alleged, in the complaints, amended complaints, or

counterclaims filed in the Federal Action. In addition, AR does not admit or acknowledge that

any alleged release or threatened release of hazardous substances at or from the Anaconda Site

constitutes an imminent or substantial endangerment to the public health or welfare or the

environment. The United States does not admit any liability arising out of the transactions or



                                                 10
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 13 of 92




occurrences alleged in any counterclaim asserted by AR. The form of this Consent Decree

(which is related to the prior consent decrees filed in the Federal Action) and the interpretation

of certain legal requirements supporting the Work are unique to the site-specific circumstances

occurring at the Anaconda Site and are not precedent for any other consent decree.

        THE PROPOSED SETTLEMENT

        R.      The Parties recognize, and the Court by entering this Consent Decree finds, that

this Consent Decree has been negotiated by the Parties in good faith and implementation of this

Consent Decree will expedite specified portions of the cleanup of the Anaconda Site and will

avoid prolonged and complicated litigation between the Parties, and that this Consent Decree is

fair, reasonable, and in the public interest.


        NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:

                                       II.      JURISDICTION

        I.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1345, and 1367, and 42 U.S.C. §§ 9606, 9607, and 9613(b). This Court also

has personal jurisdiction over the Parties. Solely for the purposes of this Consent Decree and the

underlying complaints, the parties waive all objections and defenses that they may have to

jurisdiction of the Court or to venue in this District. The Parties shall not challenge the terms of

this Consent Decree or this Court's jurisdiction to enter and enforce this Consent Decree. Each

Party hereby agrees not to oppose entry of this Consent Decree by this Court unless the United

States or the State has notified the other Parties in writing that it no longer supports entry of this

Consent Decree after consideration of public comment, as provided in Section XXV (Lodging

and Opportunity for Public Comment) below.


                                                  11
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 14 of 92




                                     Ill. PARTIES BOUND

        2.     This Consent Decree is binding upon the United States, the State, and AR and its

successors and assigns. Any change in ownership or corporate or other legal status of AR

including, but not limited to, any transfer of assets or real or personal property, shall in no way

alter AR' s responsibilities under this Consent Decree.

        3.     AR shall provide a copy of this Consent Decree to each contractor hired to

perform the Work (as defined below) or any portion of the Work required by this Consent

Decree and to each person representing AR with respect to the Site or the Work. AR shall

condition all contracts entered into hereunder upon performance of the Work in conformity with

the terms of this Consent Decree. AR or its contractors shall provide written notice of the

Consent Decree to all subcontractors hired to perform any portion of the Work. AR shall

nonetheless be responsible for ensuring that its contractors and subcontractors perform the Work

contemplated herein in accordance with this Consent Decree. With regard to the activities

undertaken pursuant to this Consent Decree, each contractor and subcontractor shall be deemed

to be in a contractual relationship with AR within the meaning of Section I 07(b )(3) of CERCLA,

42 U.S.C. § 9607(b)(3).

                                      IV.    DEFINITIONS

       4.      Unless otherwise expressly provided in this Consent Decree, terms used in this

Consent Decree that are defined in CERCLA or in regulations promulgated under CERCLA

shall have the meaning assigned to them in CERCLA or in such regulations. Whenever terms

listed below are used in this Consent Decree or its appendices, the following definitions shall

apply solely for purposes of this Consent Decree:


                                                 12
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 15 of 92




       "Anaconda Site" or "Site" means the Anaconda Smelter NPL Site, which is shown on

the map attached hereto as Appendix H.

       "Anaconda Smelter NPL Site Special Account" means the special account, within the

EPA Hazardous Substance Superfund, established for the Site by EPA pursuant to

Section 122(b)(3) ofCERCLA, 42 U.S.C. § 9622(b)(3).

       "ARAR" means an applicable or relevant and appropriate requirement, criterion,

standard, or limitation of federal or state law within the meaning of Section 121(d)(2) of

CERCLA, 42 U.S.C. § 9621(d)(2), identified in the RODs.

       "AR" means the Defendant, Atlantic Richfield Company, its divisions and subsidiaries,

including ARCO Environmental Remediation L.L.C. (AERL), and any predecessors in interest.

It shall also mean any successors in interest to the extent that any such successor's liability at the

Anaconda Site derives from the liability of the Atlantic Richfield Company, its divisions and

subsidiaries, including AERL, and any predecessors in interest.

       "ARWW&S OU" means the Anaconda Regional Water, Waste and Soils Operable Unit

of the Anaconda Site.

       "ARWW&S OU ROD" means the Record of Decision for the Anaconda Regional Water,

Waste and Soils Operable Unit of the Anaconda Site, signed on September 29, 1998, by the

Assistant Regional Administrator for Ecosystems Protection and Remediation, EPA Region 8,

and concurred on by the Director of the Montana Department of Environmental Quality on

behalf of the State, all attachments, the ROD Amendments executed on September 29,2011, and

June 12, 2020, and any nonsignificant/minor modifications thereto, when effective. For purposes




                                                 13
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 16 of 92




of this Consent Decree, the ARWW&S OU ROD does not include any other future ROD

amendments or ESDs.

       "CECRA" means the Montana Comprehensive Environmental Cleanup and

Responsibility Act, as amended,§§ 75-10-701 et seq., MCA.

       "CERCLA" means the Comprehensive Environmental Response, Compensation, and

Liability Act, as amended, 42 U.S.C. §§ 9601-9675.

       "Certification of Remedial Action Completion for the OWGC Remedy" means EPA's

certification, in consultation with DEQ, pursuant to Section 4.9 of the SOW and Section

122(±)(3) ofCERCLA, 42 U.S.C. § 9622(±)(3), that the Remedial Action for the OWGC Remedy

and any modifications thereto have been completed in accordance with the requirements of

CERCLA, the NCP, and the OW/EADA ROD, including certification that Performance

Standards have been attained.

       "Certification of Remedial Action Completion for the Slag Pile Remedy" means EPA's

certification, in consultation with DEQ, pursuant to Section 4.8 of the SOW and Section

122(±)(3) ofCERCLA, 42 U.S.C. § 9622(±)(3), that the Remedial Action for the Slag Pile

Remedy and any modifications thereto have been completed in accordance with the

requirements ofCERCLA, the NCP, and the ARWW&S ROD, including certification that

applicable Performance Standards have been attained.

       "Clark Fork River Operable Unit Consent Decree" means the consent decree entered in

this Federal Action on August 21, 2008, resolving, among other things, the United States'

response action, natural resource damages, and certain response cost claims against AR in

connection with the Clark Fork Operable Unit.



                                                14
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 17 of 92




        "Contingent Replacement Performance Standards" are the contingent standards identified

in the 2020 ARWW&S ROD Amendment and Tables 6-1, 6-2, and 6-3 of the Final Surface

Water Management Plan for the Anaconda Site.

        "Consent Decree" means this 2020 Partial Consent Decree for the Anaconda Smelter

NPL Site, and all appendices attached hereto. In the event of conflict between this Consent

Decree and any appendix, this Consent Decree shall control.

        "Cost Documentation" means a cost package for EPA's costs which consists of

applicable: (I) payroll information, consisting of the Superfund Cost Recovery Package Imaging

and On-Line System ("SCORPIO$") report or an equivalent cost summary; (2) indirect cost

information, consisting of an overall and an employee-by-employee SCORPIO$ report or

equivalent cost summary; (3) travel information, consisting of a SCORPIO$ report or an

equivalent cost summary, travel authorizations, and travel vouchers or their equivalent that exist;

(4) EPA contractor (including Contract Laboratory Program contracts) information, consisting of

site and/or Operable Unit specific vouchers, any existing progress reports, Treasury schedules,

tasking documents for contractors not required to provide progress reports, Annual Allocation

Reports and the SCORPIO$ report or an equivalent cost summary; (5) EPA lnteragency

Agreements ("IA Gs") information, consisting of SCORPIO$ reports or an equivalent cost

summary, IA Gs and any amendments thereto, invoices or the equivalent, proof of payment

documents, and any existing progress reports or their equivalent; (6) EPA Cooperative

Agreements information, consisting of SCORPIO$ reports or an equivalent cost summary,

cooperative agreements and any amendments thereto, drawdown documentation, DEQ quarterly

progress reports; (7) prejudgment interest information, consisting of an interest cost report



                                                 15
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 18 of 92




showing methodologies and calculations; and (8) Operable Unit allocated cost information,

consisting of a narrative of allocation methodologies and spreadsheets implementing such

methodologies. Because DEQ has incurred costs and may continue to incur costs under

cooperative agreements with EPA which relate to or are allocated to the Anaconda Site, Cost

Documentation, if requested by AR, shall also include: (a) DEQ contractor invoices; (b) any

existing contractor progress reports; and (c) State Accounting, Budget, and Human Resources

System Report 106 information (if not included in DEQ quarterly progress reports) or its

equivalent. EPA may also provide the information described in the foregoing list of"Cost

Documentation" in the form of printouts from electronic databases or systems that have been

developed or may be developed by EPA in the future. "Cost Documentation" for response costs

incurred by DOJ shall consist of a cost summary of: (a) direct labor costs; (b) other direct costs

(invoices, travel, etc.); and (c) indirect costs, and upon request by AR, shall also consist of the

supporting reports for each of these three types ofDOJ costs.

       "CSOU" means the Community Soils Operable Unit of the Anaconda Site.

"Day" or "day" means a calendar day. In computing any period of time under this Consent

Decree, where the last day would fall on a Saturday, Sunday, or federal or State holiday, the

period shall run until the close of business of the next working day.

       "DEQ" means the Montana Department of Environmental Quality and any predecessor

or successor departments or agencies of the State.

       "DOJ" means the United States Department of Justice and its successor departments,

agencies, or instrumentalities.




                                                 16
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 19 of 92




        "Effective Date" means 60 days from the date that this District Court enters the Consent

Decree, unless an appeal of the entry and judgment is filed during the 60-day period; ifan appeal

is taken, the Effective Date means the date on which the District Court's judgment is affirmed.

        "EPA" means the United States Environmental Protection Agency and its successor

departments, agencies, or instrumentalities.

        "ESD" means an Explanation of Significant Differences issued pursuant to 40 C.F .R. §

300.435(c) that describes significant changes to a remedy selected in a record of decision under

CERCLA (i.e., not minor changes or fundamental changes).

        "Federal Action" means United States v. Atlantic Richfield Company, No. CV-89-039-

SEH (D. Mont.).

        "Final Remedial Action Completion Report for the OWOC Remedy" means the report to

be submitted by AR that will, upon approval by EPA in consultation with DEQ, result in

Certification of Remedial Action Completion for the OWOC Remedy pursuant to Section 4.9 of

the SOW and Section 122(!)(3) ofCERCLA, 42 U.S.C. § 9622(!)(3).

        "Future Response Costs" shall mean all costs incurred pursuant to this Consent Decree

after the Effective Date, including, but not limited to, direct and indirect costs, that the United

States incurs in reviewing or developing deliverables submitted pursuant to this Consent Decree,

in overseeing implementation of the Work, or otherwise implementing, overseeing, or enforcing

this Consent Decree, including, but not limited to, payroll costs, contractor costs, travel costs,

laboratory costs, the costs incurred pursuant to Paragraph 11 (Emergencies and Releases),

Paragraph 12 (Community Involvement) (including the costs of any technical assistance grant

under Section l 17(e) ofCERCLA, 42 U.S.C. § 9617(e)), Paragraph 25 (Access to Financial



                                                 17
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 20 of 92




Assurance), Section VII (Remedy Review), Section VIII (Access) (including the cost of attorney

time and any monies paid to secure or enforce access or land, water, or other resource use

restrictions and/or to secure, implement, monitor, maintain, or enforce Institutional Controls

including the amount of just compensation), and Section XIII (Dispute Resolution), and all

litigation costs. Although this Consent Decree does not contemplate direct reimbursement of the

State's Future Response Costs from AR to the State, Section X of this Decree does require AR to

reimburse EPA for all of its Future Response Costs relating to this Consent Decree, including

Future Response Costs paid by EPA to the State under a cooperative agreement.

        "Hazardous Substance" means a hazardous substance within the meaning of Section

101(14) ofCERCLA, 42 U.S.C. § 9601(14), or a hazardous or deleterious substance within the

meaning of Section 75-10-70 I (8), MCA.

        "Institutional Controls" shall mean Proprietary Controls and state or local laws,

regulations, ordinances, zoning restrictions, or other governmental controls or notices that:

(a) limit land, water, or other resource use to minimize the potential for human exposure to Waste

Material at or in connection with the Work; (b) limit land, water, or other resource use to

implement, ensure non-interference with, or ensure the protectiveness of the Work; and/or

(c) provide information intended to modify or guide human behavior at or in connection with the

Work.

        "Interest" on federal claims means interest at the rate specified for interest on investments

of the EPA Hazardous Substance Superfund, compounded annually on October 1 of each year, in

accordance with 42 U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at




                                                 18
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 21 of 92




the time the interest accrues. The rate of interest is subject to change on October I of each year.

Rates are available online at https://www.epa.gov/superfund/superfund-interest-rates.

       "National Contingency Plan" or "NCP" means the National Oil and Hazardous

Substances Pollution Contingency Plan promulgated pursuant to Section I 05 of CERCLA,

42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any amendments thereto.

       "NPL" means the National Priorities List set forth at 40 C.F .R. Part 300, appendix B.

       "Notice of Completion of Surface Water Remedy" means EPA's notice, in consultation

with DEQ, pursuant to Section 4.7 of the SOW that all remedial activities comprising the Surface

Water Remedy and any modifications thereto have been completed in accordance with the

requirements ofCERCLA, the NCP, and the ARWW&S ROD.

       "Old Works Golf Course" or "OWGC" means the public golf course owned by

Anaconda-Deer Lodge County and operated by Old Works Golf Course, Inc., a Montana non-

profit corporation, on the property located within the OW/EADA OU, which is more particularly

described as Tract A in Certificate of Survey 474-B recorded on December 12, 2019, at reception

No. 206448 in the real property records of the Anaconda-Deer Lodge County real property

records and depicted in the SOW, Attachment 10 (Old Works Golf Course Figure).

       "OWGC Conversion Remedy" means the contingent remedy for converting the existing

Old Works Golf Course from a golf course to other recreational uses and open space in the event

that the Old Works Golf Course property ceases to be utilized as a golf course in the future, as

described in sections l.3(e) and 5 of the SOW.




                                                 19
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 22 of 92




       "OWGC O&M" means the activities described in the Old Works Golf Course Operations

and Maintenance Plan (September 2019), attached to the SOW as Attachment 5, to maintain the

effectiveness and protectiveness of the OWGC Remedy.

       "OWGC O&M Plan" means the Old Works Golf Course Operations and Maintenance

Plan (September 2019), attached to the SOW as Attachment 5.

       "OWGC Remedy" means the RA activities, except for Operation and Maintenance,

identified in section 1.3(c) of the SOW (Scope of the Remedy/OWGC Remedy).

       "Operable Unit" or "OU" means an area, geographic or otherwise, for which there is a

response action, whether removal or remedial, that is subject to a separate administrative record

and response selection decision.

       "Operation and Maintenance" or "O&M" means all activities performed by AR that are

required to operate, maintain, and monitor the effectiveness of Remedial Action as specified in

the SOW and its attachments.

       "OW/EADA OU" means the Old Works/East Anaconda Development Area Operable

Unit of the Anaconda Site.

       "OW/EADA OU ROD" means the Record of Decision for the Old Works/East Anaconda

Development Area Operable Unit of the Anaconda Site, signed on March 8, 1994, by the

Assistant Regional Administrator for Ecosystems Protection and Remediation, EPA Region 8,

and concurred on by the Director of the Montana Department of Environmental Quality on

behalf of the State, including all attachments, the ESDs issued on November 6, 1995 and

June 12, 2020, and any nonsignificant/minor modifications thereto, when effective. For purposes




                                               20
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 23 of 92




of this Consent Decree, the OW/EADA OU ROD does not include any other future ROD

amendments or ESDs.

       "Paragraph" means a portion of this Consent Decree identified by an Arabic numeral.

       "Parties" means the United States, the State, and AR.

       "Past Costs Consent Decree" means the Consent Decree for Settlement of Remaining

Sites Past Response Costs entered in the Federal Action on January 24, 2005, which resolved

certain of the United States' past response cost claims against AR relating to the Anaconda Site,

the Butte Priority Soils Operable Unit, the Clark Fork River Operable Unit, and the Warm

Springs Ponds Operable Units.

       "Performance Standards" means the cleanup standards and levels and other measures of

achievement of the Remedial Action objectives, including ARARs that are applicable to the

Work required under this Consent Decree, contained in: the AR WW &S ROD (including any

Contingent Replacement Performance Standards) and the Vegetation Management Plan (June

24, 2013) for the Surface Water Remedy and Slag Pile Remedy; the Final Surface Water

Management Plan (August 2020) and ARWW&S OU Supplemental Surface Water Controls

Remedial Design/Remedial Action (RD/RA) Report (March 11, 2020) for the Surface Water

Remedy; the Slag Management Plan, Remedial Design Unit 12 - Slag Main Granulated Slag

(August 2020) and the Slag Management Plan, Remedial Design Unit 12 - Slag, West Stack

Slag Site (August 2020) for the Slag Pile Remedy; and the OW/EADA ROD and OWGC O&M

Plan for the OWGC Remedy.

      "Plaintiffs" means the United States and the State of Montana.




                                               21
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 24 of 92




       "Proprietary Controls" means easements or covenants running with the land that (a)

limit land, water, or other resource use and/or provide access rights and (b) are created pursuant

to Montana common law or statutory law by an instrument that is recorded in the appropriate

land records office.

       "Remedial Action" or "RA" means those activities, except Operation and Maintenance,

that AR has undertaken or will undertake as required under this Consent Decree and the SOW

to implement the OWOC Remedy, the Surface Water Remedy, and the Slag Pile Remedy.

       "Remedial Action Work Plans" or "RA WPs" means, for purposes of this Consent

Decree, the documents described in the SOW or developed pursuant to this Consent Decree that

detail the implementation plans for the Remedial Action, and any amendments thereto, as

approved by EPA in accordance with this Consent Decree.

       "Remedial Design" or "RD" means those activities that AR has undertaken or will

undertake to develop the final plans and specifications for the Remedial Action.

       "RODs," for purposes of this Consent Decree, means, collectively, the AR WW &S ROD

and the OW/EADA OU ROD.

       "Section" means a portion of this Consent Decree identified by a Roman numeral.

"Slag Pile Remedy" means the RA activities, except for Operation and Maintenance, identified

    and described in section I .3(b) of the SOW (Scope of the Remedy/Slag Pile Remedy).

       "Slag Piles" means the Main Granulated Slag Pile and the West Stack Slag Pile at the

ARWW&S OU. The Main Granulated Slag Pile is located in Section I of Township 4 North,

Rangel I West and is depicted in Attachment 11 to the SOW. The West Stack Slag Pile is




                                               22
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 25 of 92




located in Section 11 of Township 4 North, Range 11 West, and is also depicted in Attachment

11 to the SOW.

        "State" means the State of Montana, including all of its departments, agencies, and

instrumentalities.

        "State Action" means State of Montana v. Atlantic Riclifield Company, No. CV-83-317-

HLN-SEH (D. Mont.).

        "State-AR 2008 CD" means the consent decree entered in the State Action on August 21,

2008, resolving the State's and AR's claims for response costs and response actions as to certain

State-owned lands within the ARWW&S OU and other claims specified in that consent decree,

which has been referred to in past agreements as "State CD II."

       "State Lands Obligations" is defined as that term is defined in the State-AR 2008 CD, at

section IV, p. 12.

       "State Property Remedial Commitments" is defined as that term is defined in the Clark

Fork River Operable Unit Consent Decree, at section IV, p. 33.

       "Statement of Work" or "SOW" means the document describing the Work AR must

perform pursuant to this Consent Decree, which is attached to this Consent Decree as Appendix

A, including its attachments and any amendments thereto.

       "Streamside Tailings Consent Decree" means the consent decree entered on April 19,

1999, which resolved certain United States natural resource damages claims against AR and

established the framework for resolving all remaining Clark Fork River Basin CERCLA claims

against AR (as described in Recitals E through H under Section I of this Consent Decree).




                                               23
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 26 of 92




       "Subparagraph" means a portion of a Paragraph identified by an upper or lower case

letter or by a lower case Roman numeral.

       "Supervising Contractor" means the principal contractor(s) or AR employee(s) retained

or utilized by AR, as approved by EPA, in consultation with the DEQ, to supervise and direct

the implementation of the Work under this Consent Decree.

       "Surface Water Remedy" means the RA activities, except for Operation and

Maintenance, identified and described in section l.3(a) of the SOW (Scope of the

Remedy/Surface Water Remedy). Other remedial activities addressing surface water

contamination at the Site pursuant to EPA administrative orders are expressly excluded from the

definition of"Surface Water Remedy."

       "United States" means the United States of America, including all of its departments,

agencies, and instrumentalities.

       "Waste Material" means: (I) any "hazardous substance" under Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14); (2) any pollutant or contaminant under Section 101(33), 42

U.S.C. § 9601(33); (3) any "solid waste" under Section 1004(27) ofRCRA, 42 U.S.C. §

6903(27); and (4) any "hazardous or deleterious substance" under Section 75-10-701(8), MCA.

       "Work" means all activities AR is required to perform under this Consent Decree,

including the Remedial Design, Remedial Action, Operation and Maintenance, including

OWGC O&M, emergency response actions undertaken pursuant to section 4.4 of the SOW

(Emergency Response and Reporting), and, if required pursuant to section 5.0 of the SOW, the

OWGC Conversion Remedy; provided however that Work does not include the activities

required under Section XIX (Retention of Records).



                                              24
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 27 of 92




                                 V.   GENERAL PROVISIONS

          5.    Objectives of the Parties. The objectives of the Parties in entering into this

Consent Decree are to protect public health and welfare and the environment by the design and

implementation of the Work by AR, to pay certain United States response costs related to this

Consent Decree, and to resolve the claims of the United States and State against AR and the

claims of AR against the United States with regard to the Work as provided for in this Consent

Decree.

          6.   Commitments by AR. AR shall finance and perform the Work in accordance

with this Consent Decree and all deliverables developed by AR and approved or modified by

EPA, in consultation with DEQ, pursuant to this Consent Decree. AR shall also pay United

States Future Response Costs, as provided in this Consent Decree.

        7.     Compliance with Applicable Law. Nothing in this Consent Decree limits AR's

obligations to comply with the requirements of all applicable federal and state laws and

regulations. AR must also comply with all applicable ARARs as set forth in the RODs, and in

the manner described by the SOW. The activities conducted pursuant to this Consent Decree, if

approved by EPA, shall be deemed to be consistent with the NCP as provided in Section

300.700(c)(3)(ii) of the NCP.

       8.      Permits.

               a.      As provided in Section 12l(e) ofCERCLA, 42 U.S.C. § 9621(e), and

Section 300.400(e) of the NCP, no permit shall be required for any portion of the Work

conducted entirely on-site (i.e., within the areal extent of contamination or in very close

proximity to the contamination and necessary for implementation of the Work). Where any



                                                 25
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 28 of 92




portion of the Work that is not on-site requires a federal or state permit or approval, AR shall

submit timely and complete applications and take all other actions necessary to obtain all such

permits or approvals.

                b.      AR may seek relief under the provisions of Section XII (Force Majeure) of

this Consent Decree for any delay in the performance of the Work resulting from a failure to

obtain, or a delay in obtaining, any permit required for the Work, provided that it has submitted

timely and complete applications and taken all other actions necessary to obtain all such permits

or approvals.

                c.      This Consent Decree is not, and shall not be construed to be, a permit

issued pursuant to any federal or state statute or regulation.

                              VI.     PERFORMANCE OF THE WORK

       9.       Coordination and Supervision.

                a.      Project Coordinator.

                        (I)         AR's Project Coordinator must have sufficient technical expertise

                to coordinate the Work. AR's Project Coordinator may not be an attorney

                representing AR in this matter and may not act as the Supervising Contractor.

                AR's Project Coordinator may assign other representatives, including other

                contractors, to assist in coordinating the Work.

                        (2)         EPA shall designate and notify AR of its Project Coordinator.

                EPA may designate other representatives, which may include its employees,

                contractors and/or consultants, to oversee the Work. EPA's Project Coordinator

                will have the same authority as a remedial project manager and/or an on-scene



                                                     26
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 29 of 92




              coordinator, as described in the NCP. This includes the authority to halt the Work

              and/or to conduct or direct any necessary response action when he or she

              determines that conditions at the Site constitute an emergency or may present an

              immediate threat to public health or welfare or the environment due to a release or

              threatened release of Waste Material.

                     (3)     DEQ shall designate and notify EPA and AR of its Project

              Coordinator. DEQ may designate other representatives, including its employees,

              contractors and/or consultants to oversee the Work. For any meetings and

              inspections in which EPA's Project Coordinator participates, DEQ's Project

              Coordinator also may participate. AR shall notify DEQ reasonably in advance of

              any such meetings or inspections.

                     (4)     AR's Project Coordinator shall meet with EPA's and DEQ's

              Project Coordinators at least monthly.

              b.     Supervising Contractor. AR may propose one or more Supervising

Contractors to supervise different elements of the Work. AR's proposed Supervising

Contractor(s) must have a quality assurance system that complies with ANSI/ASQC E4-2004,

Quality Systems for Environmental Data and Technology Programs: Requirements with

Guidance for Use (American National Standard).

              c.     Procedures for Disapproval/Notice to Proceed.

                     (I)     AR shall designate, and notify EPA, within thirty (30) days after

              the Effective Date, of the names, contact information, and qualifications ofAR's

              proposed Project Coordinator and Supervising Contractor.



                                              27
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 30 of 92




                      (2)    EPA, after a reasonable opportunity for review and comment by

              DEQ, shall issue notices of disapproval and/or authorizations to proceed

              regarding the proposed Project Coordinator and Supervising Contractor, and any

              subsequently named Project Coordinator and Supervising Contractor, as

              applicable. If EPA issues a notice of disapproval, AR shall, within thirty (30)

              days, submit to EPA a list of supplemental proposed Project Coordinators and/or

              Supervising Contractors, as applicable, including a description of the

              qualifications of each. EPA shall issue a notice of disapproval or authorization to

              proceed regarding each supplemental proposed coordinator and/or contractor. AR

              may select any coordinator/contractor covered by an authorization to proceed and

              shall, within twenty-one (21) days, notify EPA of AR's selection.

                      (3)    AR may change its Project Coordinator and/or Supervising

              Contractor, as applicable, by following the procedures of Subparagraphs a(I) and

              a(2).

                      (4)    AR has proposed, and EPA has authorized AR to proceed,

              regarding the following Project Coordinator:

              Shannon W. Dunlap
              317 Anaconda Road
              Butte, MT 59701
              (406) 593-6645
              Shannon.Dunlap@bp.com

       IO.    Performance of Work in Accordance with SOW. AR shall: (a) develop the

Remedial Design; (b) perform the Remedial Action; and (c) operate, maintain, and monitor the

effectiveness of the Remedial Action (O&M); all in accordance with the SOW and its



                                              28
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 31 of 92




attachments and all EPA-approved, conditionally-approved, or modified deliverables as required

by the SOW. All deliverables required to be submitted for approval under this Consent Decree

or the SOW shall be subject to approval by EPA, in consultation with DEQ, in accordance with

section 7.6 (Approval of Deliverables) of the SOW.

          11.   Emergencies and Releases. AR shall comply with the emergency and release

response and reporting requirements under section 4.4 (Emergency Response and Reporting) of

the SOW. Subject to Section XV (Covenants and Reservations by United States and State),

nothing in this Consent Decree, including section 4.4 of the SOW, limits any authority of

Plaintiffs: (a) to take all appropriate action to protect human health and the environment or to

prevent, abate, respond to, or minimize an actual or threatened release of Waste Material on, at,

or from the Site, or (b) to direct or order such action, or seek an order from the Court, to protect

human health and the environment or to prevent, abate, respond to, or minimize an actual or

threatened release of Waste Material on, at, or from the Site. If, due to AR's failure to take

appropriate response action under section 4.4 of the SOW, EPA takes such action instead, AR

shall reimburse EPA under Section X (Payment of Response Costs) for all costs of the response

action.

          12.   Community Involvement. lfrequested by EPA, AR shall conduct community

involvement activities under EPA's oversight as provided for in, and in accordance with, section

2.0 (Community Involvement) of the SOW. Such activities may include, but are not limited to,

designation of a Community Involvement Coordinator.




                                                 29
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 32 of 92




        13.    Modification of SOW or Related Deliverables.


               a.      If EPA, in consultation with DEQ, determines that it is necessary to

modify the work specified in the SOW and/or in deliverables developed under the SOW in order

to achieve and/or maintain the Performance Standards or to carry out and maintain the

effectiveness of the Remedial Action, and such modification is consistent with the Scope of the

Remedy set forth in section 1.3 of the SOW, then EPA may notify AR of such modification. If

AR objects to the modification, it may, within thirty (30) days after EPA's notification, seek

dispute resolution under Section XIII (Dispute Resolution).

               b.     The SOW and/or related work plans shall be modified: (I) in accordance

with the modification issued by EPA under Paragraph l 3(a); or (2) if AR invokes dispute

resolution, in accordance with the final resolution of the dispute. The modification shall be

incorporated into and enforceable under this Consent Decree, and AR shall implement all work

required by such modification. AR shall incorporate the modification into the deliverable

required under the SOW, as appropriate.

               c.     Nothing in this Paragraph shall be construed to limit EPA's authority to

require performance of further response actions as otherwise provided in this Consent Decree.


       14.    No Warranty. Nothing in this Consent Decree, the SOW, or any deliverable

required under the SOW constitutes a warranty or representation of any kind by the United States

and the State that compliance with the work requirements set forth in the SOW or related

deliverables will achieve the Performance Standards.




                                               30
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 33 of 92




                                    VII. REMEDY REVIEW

        15.    Periodic Review. AR shall conduct, in accordance with section 4.10 (Periodic

Review Support Plan) of the SOW, studies and investigations to support EPA's reviews under

Section 12l(c) of CERCLA, 42 U.S.C. § 9621(c), and applicable regulations, of whether the

Remedial Action is protective of human health and the environment. Nothing in this Consent

Decree limits AR's rights under CERCLA to comment on any modified or further response

actions proposed or selected by EPA.

                                       VIII.         ACCESS

        16.    Access and Use of AR-Owned Property. For real property that AR owns, or

has a property interest in that confers the legal ability to control access, within the Anaconda

Site, where access and/or land/water use restrictions are needed to implement this Consent

Decree, AR shall, with respect to such property:

               a.      Provide the United States, the State, and their representatives and

contractors, access at all reasonable times to any real property to which access is required for the

implementation of this Consent Decree, for the purpose of conducting any activity related to this

Consent Decree including, but not limited to, the following activities:


                       (I)      Monitoring the Work;

                       (2)      Verifying any data or information submitted to the United States
               or the State;

                     (3)      Conducting investigations relating to contamination at or near the
               Anaconda Site;

                       (4)      Obtaining samples;

                      (5)      Assessing the need for, planning, or implementing additional
               response actions at or near the Anaconda Site;


                                                31
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 34 of 92




                       (6)      Assessing implementation of quality assurance and quality
               control practices as defined in any construction quality assurance quality control
               plans approved pursuant to the SOW;
                      (7)     Implementing the Work pursuant to the conditions set forth in
               Paragraph 56 (Work Takeover) of this Consent Decree;
                       (8)      Assessing AR's compliance with this Consent Decree;
                        (9)      Determining whether the Anaconda Site is being used in a
               manner that is prohibited or restricted, or that may need to be prohibited or
               restricted, by or pursuant to this Consent Decree;
                      (I 0)    Implementing, monitoring, maintaining, reporting on, and
               enforcing any land, water, or other resource use restrictions.
Prior to obtaining access to any real property, the United States, the State and AR shall consider

any health and safety limitations previously identified for the areas of the Site where Work will

be performed under this Consent Decree; and

               b.      Commencing on the date oflodging of this Consent Decree, refrain from

using any real property in any manner that would interfere with or adversely affect the

implementation, integrity, or protectiveness of the Remedial Action to be performed pursuant to

this Consent Decree, except as required to implement the SOW or as EPA and DEQ authorize in

writing after receipt of a written request from AR to engage in an otherwise restricted activity.

       I 7.    Access and Use of Third-Party Property. If any part of the Anaconda Site

where access and/or land/water use restrictions are needed to implement this Consent Decree, is

owned or controlled by persons other than AR, AR shall use best efforts to secure from such

persons an agreement to provide access thereto for AR, as well as for the United States on behalf

of EPA, and the State on behalfofDEQ, as well as their representatives and contractors, for the

purpose of conducting any activity related to this Consent Decree including, but not limited to,

those activities listed in Subparagraph 16.a of this Consent Decree. AR shall provide a copy of


                                                32
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 35 of 92




such access and use restriction agreement(s) entered into and/or amended after the Effective Date

to EPA and DEQ. AR shall also use best efforts to enforce land and/or water use restrictions

established in the RODs for the Site to ensure the protectiveness of or non-interference with the

Remedial Action and any modifications thereto.

        18.    Best Efforts. For purposes of Paragraph 17 (Access and Use of Third Party

Property) of this Consent Decree, "best efforts" includes the payment of reasonable sums of

money in consideration of access, access agreements, land/water use restrictions, and/or

Proprietary Controls (collectively "Access"). For the Anaconda Site, "reasonable sums" shall be

determined by considering, among other factors, the potentially responsible party status of the

current owners and the degree of general cooperation shown by these parties. The United States

may, as it deems appropriate, assist AR in obtaining access or land/water use restrictions, either

in the form of contractual agreements or in the form of Proprietary Controls running with the

land. AR shall reimburse the United States in accordance with the procedures in Section X

(Payment of Response Costs), for all costs incurred by the United States in obtaining such access

or land/water use restrictions.

        19.    Access and Other Authority Reserved. Notwithstanding any provision of this

Consent Decree, the United States and the State retain all of their access authorities and rights, as

well as all of their rights to require land/water use restrictions, including enforcement authorities

related thereto, under CERCLA and any other applicable federal and state statute or regulations.

                                  IX.   FINANCIAL ASSURANCE

       20.     Financial Assurance Requirements. In order to ensure completion of the Work,

AR shall secure financial assurance, initially in the amount of$23,730,000.00 ("Estimated Cost



                                                 33
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 36 of 92




of the Work"), for the benefit of EPA. The financial assurance must be one or more of the

mechanisms listed below, in a form substantially identical to the relevant sample documents (if

any) available from the "Financial Assurance" category on the Cleanup Enforcement Model

Language and Sample Documents Database at http://cfpub.epa.gov/compliance/models/, and

satisfactory to EPA. AR may use multiple mechanisms of guaranteeing payment, including

surety bonds, letters of credit, trust funds, insurance policies, and/or guarantees as described

below.

               a.      A surety bond guaranteeing payment and/or performance of the Work that

is issued by a surety company among those listed as acceptable sureties on federal bonds as set

forth in Circular 570 of the U.S. Department of the Treasury;

               b.      An irrevocable letter of credit, payable to or at the direction of EPA, that is

issued by an entity that has the authority to issue letters of credit and whose letter-of-credit

operations are regulated and examined by a federal or state agency;

               c.      A trust fund established for the benefit of EPA that is administered by a

trustee that has the authority to act as a trustee and whose trust operations are regulated and

examined by a federal or state agency; or

               d.      A policy of insurance that provides EPA with acceptable rights as a

beneficiary thereof and that is issued by an insurance carrier that is eligible to issue insurance

policies in the applicable jurisdiction(s) and whose insurance operations are regulated and

examined by a federal or state agency.

               e.      A guarantee to fund or perform the Work executed in favor of EPA by a

company: (1) that is a direct or indirect parent company of AR or has a "substantial business



                                                 34
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 37 of 92




relationship" (as defined in 40 C.F.R. §264.14l(h)) with AR; and (2) can demonstrate to EPA's

satisfaction that it meets the financial test criteria of Paragraph 23 (Financial Assurance

Mechanism).


       21.     In the event AR seeks to provide financial assurance by means of a guarantee

under Subparagraph 20.e AR must at that time:


               a.      Demonstrate that:

                       (I)          the guarantor has:

                               1.          Two of the following three ratios: a ratio of total liabilities
                                           to net worth less than 2.0; a ratio of the sum of net income
                                           plus depreciation, depletion, and amortization to total
                                           liabilities greater than 0.1; and a ratio of current assets to
                                           current liabilities greater than 1.5; and

                              ii.          Net working capital and tangible net worth each at least six
                                           times the sum of the Estimated Cost of the Work and the
                                           amounts, if any, of other federal, state, or tribal
                                           environmental obligations (including but not limited to
                                           obligations under CERCLA, RCRA, and CECRA)
                                           financially assured through the use of a financial test or
                                           guarantee; and

                             iii.          Tangible net worth ofat least $10 million; and

                             1v.           Assets located in the United States amounting to at least 90
                                           percent of total assets or at least six times the sum of the
                                           Estimated Cost of the Work and the amounts, if any, of
                                           other federal, state, or tribal environmental obligations
                                           (including but not limited to CERCLA, CECRA and RCRA
                                           obligations) financially assured through the use of a
                                           financial test or guarantee; or
                      (2)           the guarantor has

                               i.          A current rating for its senior unsecured debt of AAA, AA,
                                           A, or BBB as issued by Standard and Poor's or Aaa, Aa, A
                                           or Baa as issued by Moody's; and




                                                     35
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 38 of 92




                              ii.       Tangible net worth at least six times the sum of the
                                        Estimated Cost of the Work and the amounts, if any, of
                                        other federal, state, or tribal environmental obligations
                                        (including but not limited to CERCLA, CECRA and RCRA
                                        obligations) financially assured through the use of a
                                        financial test or guarantee; and

                             111.       Tangible net worth of at least $10 million; and

                             1v.        Assets located in the United States amounting to at least 90
                                        percent of total assets or at least six times the sum of the
                                        Estimated Cost of the Work and the amounts, if any, of
                                        other federal, state, or tribal environmental obligations
                                        (including but not limited to CERCLA, CECRA and RCRA
                                        obligations) financially assured through the use of a
                                        financial test or guarantee; and

                b.      Submit to EPA for the guarantor: (1) a copy of an independent certified

public accountant's report of the entity's financial statements for the latest completed fiscal year,

which must not express an adverse opinion or disclaimer of opinion; and (2) a letter from its

chief financial officer and a report from an independent certified public accountant substantially

identical to the sample letter and reports available from EPA or under the "Financial Assurance -

Settlements" subject list category on the Cleanup Enforcement Model Language and Sample

Documents Database at https://cfpub.epa.gov/compliance/models/.

        22.     If AR provides financial assurance by means of a guarantee under Subparagraph

20.e, it must also:

                a.      Annually resubmit the documents described in Subparagraph 21.b within

90 days after the close of the guarantor's fiscal year;

                b.     Notify EPA within 30 days after the guarantor determines that it no longer

satisfies the relevant financial test criteria and requirements set forth in this Section; and




                                                  36
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 39 of 92




               c.      Provide to EPA, within 30 days of EPA's request, reports of the financial

condition of the guarantor in addition to those specified above; EPA may make such a request at

any time based on a belief that the affected guarantor may no longer meet the financial test

requirements of this Section.

       23.     Financial Assurance Mechanism. AR has selected, and EPA has found

satisfactory, as an initial financial assurance one or more irrevocable letters of credit and/or

surety bonds prepared in accordance with Paragraph 20 (Financial Assurance Requirements). If

not previously secured, within 30 days after the Effective Date, or 30 days after EPA's approval

of the form and substance of AR's financial assurance, whichever is later, AR shall secure all

executed and/or otherwise finalized mechanisms or other documents consistent with the EPA-

approved form of financial assurance and shall submit such mechanisms and documents to the

Region 8 financial assurance specialist, to the United States, and to EPA and the State as

specified in Section XX (Notices and Submissions).

       24.     Diligent Monitoring of Financial Assurance. AR shall diligently monitor the

adequacy of the financial assurance. If AR becomes aware of any information indicating that the

financial assurance provided under this Section is inadequate or otherwise no longer satisfies the

requirements of this Section, AR shall notify EPA of such information within 15 days. lfEPA

determines that the financial assurance provided under this Section is inadequate or otherwise no

longer satisfies the requirements of this Section, EPA will notify AR of such determination. AR

shall, within 60 days after notifying EPA or receiving notice from EPA under this Paragraph,

secure and submit to EPA for approval a proposal for a revised or alternative financial assurance

mechanism that satisfies the requirements of this Section. EPA may extend this deadline for



                                                 37
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 40 of 92




such time as is reasonably necessary for AR, in the exercise of due diligence, to secure and

submit to EPA a proposal for a revised or alternative financial assurance mechanism. AR shall

follow the procedures of Paragraph 26 (Modification of Financial Assurance) in seeking

approval of, and submitting documentation for, the revised or alternative financial assurance

mechanism. AR's inability to secure financial assurance in accordance with this Section shall

not excuse performance of any other obligation under this Consent Decree including, without

limitation, the obligation of AR to complete the Work in accordance with the terms of this

Consent Decree.

       25.     Access to Financial Assurance.

               a.     IfEPA issues a notice of implementation ofa Work Takeover under

Paragraph 56, then, in accordance with any applicable financial assurance mechanism and/or

related standby funding commitment, EPA is entitled to: (1) the performance of the Work; and/or

(2) require that any funds guaranteed be paid in accordance with Subparagraph 25.d.

               b.     If EPA is notified by the issuer of a financial assurance mechanism that it

intends to cancel such mechanism, and AR fails to provide an alternative financial assurance

mechanism in accordance with this Section at least 60 days prior to the cancellation date, the

funds guaranteed under such mechanism must be paid prior to cancellation in accordance with

Subparagraph 25.d.

               c.     If, upon issuance of a notice of implementation of a Work Takeover under

Paragraph 56 and EPA is unable for any reason to promptly secure the resources guaranteed

under any applicable financial assurance mechanism and/or related standby funding

commitment, whether in cash or in kind, to continue and complete the Work, then EPA may



                                                38
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 41 of 92




demand an amount, as determined by EPA, sufficient to cover the cost of the remaining Work to

be performed. AR shall, within 30 days of such demand, pay the amount demanded as directed

by EPA.

                d.        Any amounts required to be paid under this Paragraph 25 shall be, as

directed by EPA: (i) paid to EPA in order to facilitate the completion of the Work by EPA or by

another person; or (ii) deposited into an interest-bearing account, established at a duly chartered

bank or trust company that is insured by the FDIC, in order to facilitate the completion of the

Work by another person. If payment is made to EPA, EPA may deposit the payment into the

EPA Hazardous Substance Superfund or into the Anaconda Smelter NPL Site Special Account

within the EPA Hazardous Substance Superfund to be retained and used to conduct or finance

response actions at or in connection with the Anaconda Site, or to be transferred by EPA to the

EPA Hazardous Substance Superfund.

                     e.     All EPA Work Takeover costs not paid under this Paragraph 25 must be

             reimbursed as Future Response Costs under Section X (Payment of Response Costs).

       26.     Modification of Financial Assurance. AR may submit, on any anniversary of

the Effective Date or at any other time agreed to by the Parties, a request to reduce the amount,

or change the form or terms, of the financial assurance mechanism. Any such request must be

submitted to EPA in accordance with Paragraph 23 (Financial Assurance Mechanism), and must

include an estimate of the cost of the remaining Work, an explanation of the bases for the cost

calculation, and a description of the proposed changes, if any, to the form or terms of the

financial assurance. EPA will notify AR of its decision to accept or reject a requested reduction

or change pursuant to this Paragraph. AR may reduce the amount of the financial assurance



                                                  39
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 42 of 92




mechanism only in accordance with: (a) EPA's approval; or (b) ifthere is a dispute, the

agreement, final administrative decision, or final judicial decision resolving such dispute under

Section XIII (Dispute Resolution). AR may change the form or terms of the financial assurance

mechanism only in accordance with EPA's approval. Within 30 days after receipt ofEPA's

approval of, or the agreement or decision resolving a dispute relating to, the requested

modifications pursuant to this Paragraph, AR shall submit to EPA documentation of the reduced,

revised, or alternative financial assurance mechanism in accordance with Paragraph 23

(Financial Assurance Mechanism).

       27.     Release, Cancellation, or Discontinuation of Financial Assurance. AR may

release, cancel, or discontinue any financial assurance provided under this Section only: (a) in

accordance with EPA' s approval of such release, cancellation, or discontinuation; or (b) if there

is a dispute regarding the release, cancellation or discontinuance of any financial assurance, in

accordance with the agreement, final administrative decision, or final judicial decision resolving

such dispute under Section Xlll (Dispute Resolution).

                          X.   PAYMENT OF RESPONSE COSTS

       28.     The Anaconda Smelter NPL Site Special Account. EPA has established a

special account within the EPA Hazardous Substances Superfund called the Anaconda Smelter

NPL Site Special Account. The amounts paid by AR to the United States under Paragraph 29

(Payment of Future Response Costs) shall be deposited in the Anaconda Smelter NPL Site

Special Account within the EPA Hazardous Substance Superfund to be retained and used to

conduct or finance response actions at or in connection with any of the operable units within the

Anaconda Site, or to the Clark Fork River Basin Special Account to be used to conduct or



                                                40
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 43 of 92




finance response actions at the Anaconda Site, the Milltown Reservoir/Clark Fork River NPL

Site, the Silver Bow Creek/Butte Area NPL Site, or the Montana Pole NPL Site; or to be

transferred by EPA to the EPA Hazardous Substance Superfund.

       29.     Payment of Future Response Costs. AR shall reimburse the EPA Hazardous

Substance Superfund for all Future Response Costs that are not inconsistent with the National

Contingency Plan. The amounts paid by AR under this Paragraph shall be deposited into the

Anaconda Smelter NPL Site Special Account as described in Paragraph 28 (The Anaconda

Smelter NPL Site Special Account). On a periodic basis, the United States will send to AR a

bill, including Cost Documentation, requiring payment of Future Response Costs. Any failure

by the United States to provide such periodic billing and/or complete Cost Documentation,

however, shall not relieve AR of any obligation under this Consent Decree. AR shall make all

payments within sixty (60) days of its receipt of each bill requiring payment, except as otherwise

provided in Paragraph 30 (Dispute of Costs Payments). AR shall make all payments required by

this Paragraph in the form of a wire transfer made payable to "Anaconda Smelter NPL Site

Special Account Hazardous Substance Superfund" and referencing the EPA Region and Site/

Spill ID# 08-22, the DOJ case number 90-11-2-430, and the name and address of the Party

making payment. AR shall send a notice of such payment to the current EPA Site attorney, and

the Cost Recovery Coordinator and the Director of Financial Management Programs both at the

following address: US EPA Region 8, 1595 Wynkoop Street, Denver, Colorado 80202. The

Fedwire EFT payment shall be sent as follows:

                              Federal Reserve Bank of New York
                              ABA = 021030004
                              Account= 68010727
                              SWIFT address= FRNYUS33


                                                41
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 44 of 92




                               33 Liberty Street
                               New York NY 10045
                               Field Tag 4200 of the Fedwire message should read:
                               "D 68010727 Environmental Protection Agency"
In addition to the notices above, for each payment made above AR shall send notices, including

references to the CDCS, Site/Spill ID, and DJ numbers, to the United States, EPA, and the EPA

Cincinnati Finance Center, all in accordance with Section XX (Notices and Submissions).

        30.    Dispute of Costs Payments. AR may contest payment of any portion of a bill

received under Paragraph 29 solely on the basis that: (a) the United States has made an

accounting error including attribution of response costs to AR in a manner inconsistent with this

Consent Decree and/or the SOW attached to this Consent Decree as Appendix A; (b) the United

States is seeking reimbursement of costs that otherwise do not fall within the definition of Future

Response Costs; (c) a cost item demanded for reimbursement represents costs that are

inconsistent with the NCP; or (d) EPA has failed to provide complete Cost Documentation as

required by Paragraph 29. The failure of the United States to provide complete Cost

Documentation shall not relieve AR of any obligation under this Consent Decree, but it may

provide the basis for AR to seek, through the dispute resolution provisions of Section XIII

(Dispute Resolution), a reduction in AR's obligation to reimburse EPA for those costs which AR

claims are not fully supported by Cost Documentation. Any objection made under this

Paragraph shall be made in writing within sixty (60) days ofreceipt of the bill and must be sent

to the United States. Any such objection shall specifically identify the contested response costs

and the basis for objection. In the event of an objection, AR shall within the 60-day period pay

all uncontested response costs (but not contested costs) to the United States in the manner

described in Paragraph 29 and shall initiate the dispute resolution procedures in Section XIII.


                                                42
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 45 of 92




Any such payment made by AR shall be credited by the United States only to the payment of

the uncontested costs. If the United States prevails in the dispute, within thirty (30) days of the

resolution of the dispute, AR shall pay the sums due (with accrued interest) to the United States,

in the manner described in Paragraph 29. If AR prevails concerning any aspect of the contested

costs, AR shall pay that portion of the costs (plus associated accrued interest), if any, for which

they did not prevail to the United States, in the manner described in Paragraph 29. The dispute

resolution procedures set forth in this Paragraph in conjunction with the procedures set forth in

Section XIII shall be the exclusive mechanisms for resolving disputes regarding AR's obligation

to reimburse the United States for Future Response Costs.

       31.     Interest.

               a.       In the event that the payments required by Paragraph 29 or Section XIV

(Stipulated Penalties) are not made within the time period specified in that Paragraph or Section,

AR shall pay Interest on the unpaid balance consistent with the obligations described in

Paragraph 29 and Section XIV.

               b.       The Interest to be paid on the amounts due under Paragraph 29 shall begin

to accrue sixty (60) days after the date of receipt by AR of the bill submitted by EPA for such

costs. The Interest to be paid on the amounts due under Section XIV (Stipulated Penalties) shall

begin to accrue thirty (30) days after receipt of the stipulated penalty demand; provided however,

for disputed matters involving performance of the Work only, the accrual oflnterest is stayed if

AR initiates the dispute resolution procedures in Section XIII (Dispute Resolution), and Interest

shall not accrue until EPA issues a decision resolving the dispute as provided in Section XIII

(Dispute Resolution).



                                                43
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 46 of 92




               d.      Interest shall continue to accrue through the date of AR's payment, except

as provided above for accrual of Interest on a stipulated penalty demand for matters involving

the perfonnance of Work.

               e.      Payments of Interest made under this Paragraph shall be in addition to

such other remedies or sanctions available to the United States by virtue of AR's failure to make

timely payments under this Section.

               f.      AR shall make all payments required by this Paragraph in the manner

described in Paragraph 29.

                      XI.    INDEMNIFICATION AND INSURANCE

       32.     AR's Indemnification of the United States and the State.

               a.      The United States and the State do not assume any liability by entering

into this Consent Decree or by virtue of any designation of AR as EPA's authorized

representatives under Section 104(e) ofCERCLA, 42 U.S.C. § 9604(e), or state law. AR shall

indemnify, save, and hold hannless the United States and the State, and their officials, agents,

employees, contractors, subcontractors, and representatives for or from any and all claims or

causes of action arising from, or on account ot; negligent or other wrongful acts or omissions of

AR and its officers, directors, employees, agents, contractors, subcontractors, and any persons

acting on AR's behalf or under its control, in carrying out activities pursuant to this Consent

Decree, including, but not limited to, any claims arising from any designation of AR as EPA's

authorized representatives under Section 104(e) ofCERCLA or state law. Further, AR agrees to

pay the United States and the State all costs they incur including, but not limited to, attorneys'

fees and other expenses oflitigation and settlement arising from, or on account of, claims made



                                                 44
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 47 of 92




against the United States and the State based on negligent or other wrongful acts or omissions of

AR, its officers, directors, employees, agents, contractors, subcontractors, and any persons acting

on its behalf or under its control, in carrying out activities pursuant to this Consent Decree.

Neither the United States nor the State shall be held out as a party to any contract entered into by

or on behalf of AR in carrying out activities pursuant to this Consent Decree. Neither AR nor

any such contractor shall be considered an agent of the United States or the State.

               b.      The United States and the State, respectively, shall give AR notice of any

third-party claim for which the United States or the State plans to seek indemnification pursuant

to this Paragraph 32 (AR' s Indemnification of the United States and the State), and shall consult

with AR prior to settling such claim.

       33.     AR waives all claims against the United States and the State for damages or

reimbursement or for set-off of any payments made or to be made to the United States or the

State arising from or on account of any contract, agreement, or arrangement between AR and any

person for AR's performance of the Work under this Consent Decree, including, but not limited

to, claims on account of construction delays. In addition, AR shall indemnify, save and hold

harmless the United States and the State with respect to any and all claims for damages or

reimbursement arising from or on account of any contract, agreement, or arrangement between

AR and any person (other than the United States or the State) for AR's performance of the Work

under this Consent Decree, including, but not limited to, claims on account of construction

delays. AR does not waive under this Consent Decree any claims or rights it reserved under the

State-AR 2008 CD.




                                                 45
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 48 of 92




        34.    Comprehensive General Liability and Automobile Insurance.

               a.      Prior to lodging of this Consent Decree, AR provided the United States

and the State with information that satisfied the United States and the State as to its financial

resources and ability to provide the equivalent of comprehensive general liability insurance and

automobile insurance with limits of two million dollars, combined single limit, which it shall

maintain for the duration of the Work.

               b.      If, prior to the first anniversary ofEPA's Certification of Remedial Action

Completion for the Slag Pile Remedy pursuant to section 4.8 of the SOW or Notice of

Completion of Surface Water Remedy pursuant to section 4.7 of the SOW, whichever occurs

later, any material change occurs in the financial resources of AR such that it may no longer be

able to assure its ability to provide the equivalent of comprehensive general liability insurance

and automobile insurance with limits of two million dollars, combined single limit, AR shall

promptly notify the United States and the State in accordance with Section XX (Notices and

Submissions). Upon receipt of such notice, EPA may, in its sole and unreviewable discretion,

after reasonable opportunity for review by the State, require that AR obtain that insurance.

               c.      If, prior to the first anniversary of EPA' s Certification of Remedial Action

Completion for the Slag Pile Remedy pursuant to section 4.8 of the SOW or Notice of

Completion of Surface Water Remedy pursuant to section 4.7 of the SOW, whichever occurs

later, the United States or the State obtains information regarding any material change in the

financial resources of AR that leads the United States, in consultation with the State, to believe

that AR may no longer have the financial ability to provide the equivalent of comprehensive

general liability insurance and automobile insurance with limits of two million dollars, combined



                                                 46
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 49 of 92




single limit, the United States shall so notify AR in accordance with Section XX (Notices and

Submissions). AR shall have sixty (60) days after receiving any such written notice to respond

and provide corrected or supplemental information or otherwise assure the United States and the

State that it has the ability to provide the equivalent of comprehensive general liability insurance

and automobile insurance with limits of two million dollars, combined single limit.

               d.      If AR does not satisfactorily resolve the concerns of the United States, in

consultation with the State, that a material change has occurred in its financial resources such

that AR may no longer have the financial ability to provide the equivalent of comprehensive

general liability and automobile insurance with limits of two million dollars, combined single

limit, EPA, in consultation with the State and in its discretion, may require that AR obtain such

insurance which names EPA and DEQ as additional beneficiaries and/or additional insureds.

               e.      In addition, for the duration of the Consent Decree, AR shall also satisfy,

or shall ensure that its contractors or subcontractors satisfy, all applicable laws and regulations

regarding the provision of workers' compensation insurance for all persons performing activities

required of AR by this Consent Decree. Until EPA issues its Certification of Remedial Action

Completion for the Slag Pile Remedy pursuant to section 4.8 of the SOW or Notice of

Completion of Surface Water Remedy pursuant to section 4.7 of the SOW, whichever occurs

later, AR shall provide to EPA and DEQ certificates of such insurance. AR shall resubmit such

certificates each year on or before January 30 th , If AR demonstrates by evidence satisfactory to

EPA and DEQ that any contractor or subcontractor maintains insurance equivalent to that

described above, or insurance covering the same risks but in a lesser amount, then, with respect




                                                 47
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 50 of 92




to that contractor or subcontractor, AR need provide only that portion of the insurance

described above which is not maintained by the contractor or subcontractor.

                                     XII. FORCE MAJEURE

        35.     Definition. "Force majeure," for purposes of this Consent Decree, is defined as

any event arising from causes beyond the control of AR, of any entity controlled by AR, or of

AR's contractors, which delays or prevents the performance of any obligation under this Consent

Decree despite AR's best efforts to fulfill the obligation. The requirement that AR exercise "best

efforts to fulfill the obligation" includes using best efforts to anticipate any potential force

majeure event and best efforts to address the effects of any potential force majeure (a) as it is

occurring and (b) following the potential force majeure event, such that the delay is minimized to

the greatest extent possible. "Force majeure" does not include financial inability to complete the

Work or a failure to achieve the Performance Standards. A Force Majeure event may, however,

include a labor strike or work stoppage directly related to remedial construction activities.

        36.    Notification. If any event occurs or has occurred that may delay the performance

of any obligation under this Consent Decree, whether or not caused by a force majeure event, AR

shall notify orally EPA's Project Coordinator or, in his or her absence, the Director, Superfund

and Emergency Management Division, EPA Region 8, and shall also notify orally DEQ' s Project

Coordinator, within seven (7) days of when AR first knew that the event might cause a delay.

Within twelve (12) days thereafter, AR shall provide in writing to EPA and DEQ an explanation

and description of the reasons for the delay; the anticipated duration of the delay; all actions

taken or to be taken to prevent or minimize the delay; a schedule for implementation of any

measures to be taken to prevent or mitigate the delay or the effect of the delay; AR's rationale for



                                                  48
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 51 of 92




attributing such delay to a force majeure event if it intends to assert such a claim; and a statement

as to whether, in the opinion of AR, such event may cause or contribute to an endangerment to

public health, welfare or the environment. AR shall include with any notice all available

documentation supporting its claim that the delay was attributable to a force majeure. AR shall

be deemed to know of any circumstance of which AR, any entity controlled by AR, or AR's

contractors or subcontractors knew or should have known. Failure to comply with the above

requirements regarding an event shall preclude AR from asserting any claim of force majeure

regarding that event, provided, however, that if EPA, despite the late or incomplete notice, is able

to assess to its satisfaction whether the event is a force majeure event under Paragraph 3 5

(Definition) and whether AR has exercised its best efforts under Paragraph 35, EPA, in

consultation with DEQ, may excuse in writing AR's failure to submit timely or complete notices

under this Paragraph.

       37.     EPA Response. If EPA, after a reasonable opportunity for review and comment

by DEQ, agrees that the delay or anticipated delay is attributable to a force majeure event, the

time for performance of the obligations under this Consent Decree that are affected by the force

majeure event will be extended by EPA, after a reasonable opportunity for review and comment

by DEQ, for such time as is necessary to complete those obligations. If EPA, after a reasonable

opportunity to review and comment by DEQ, agrees that the delay or anticipated delay is

attributable to a force majeure event, EPA will notify AR in writing of the length of the

extension, if any, for performance of the obligations affected by the force majeure event. An

extension of the time for performance of the obligations affected by the force majeure event shall

not, of itself, extend the time for performance of any other obligation. If EPA, after a reasonable



                                                49
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 52 of 92




opportunity for review and comment by DEQ, does not agree that the delay or anticipated delay

has been or will be caused by a force majeure event, EPA will notify AR in writing of its

decision.

       38.     Dispute. If AR elects to invoke the dispute resolution procedures set forth in

Section XIII (Dispute Resolution) regarding EPA's decision, it shall do so no later than 15 days

after receipt ofEPA's notice. In any such proceeding, AR shall have the burden of

demonstrating by a preponderance of the evidence that the delay or anticipated delay has been or

will be caused by a force majeure event, that the duration of the delay or the extension sought

was or will be warranted under the circumstances, that best efforts to fulfill the obligation were

exercised to avoid and mitigate the effects of the delay, and that AR complied with the

requirements of Paragraphs 35 (Definition) and 36 (Notification), above. If AR carries this

burden, the delay at issue shall be deemed not to be a violation by AR of the affected obligation

of this Consent Decree identified to EPA and the Court.

       39.     EPA Timely Completion. The failure by EPA to timely complete any obligation

under the Consent Decree or under the SOW is not a violation of the Consent Decree, provided,

however, that if such failure prevents AR from meeting one or more deadlines in the SOW, AR

may seek relief under this Section.

                            XIII.         DISPUTE RESOLUTION

       40.     Exclusivity. Unless otherwise expressly provided for in this Consent Decree, the

dispute resolution procedures of this Section shall be the exclusive mechanism to resolve

disputes under this Consent Decree. The procedures set forth in this Section shall not apply to

actions by the United States or DEQ to enforce obligations of AR that have not been disputed in



                                                50
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 53 of 92




accordance with this Section. EPA's decisions under these procedures, except for EPA's final

administrative decision under Paragraph 44 (Other Review), will be made in consultation with

DEQ.


        41.    Informal Dispute Resolution. Any dispute which arises under or with respect to

this Consent Decree shall in the first instance be the subject of informal negotiations between

EPA, in consultation with DEQ, and AR. The period for informal negotiations shall not exceed

20 days from the time the dispute arises, unless it is modified by written agreement of EPA and

AR. The dispute shall be considered to have arisen when one party to the dispute sends the other

party to the dispute a written Notice of Dispute.

        42.    Statements of Positions.

               a.      In the event that the parties cannot resolve a dispute by informal

negotiations under the preceding Paragraph, then the position advanced by EPA shall be

considered binding unless, within thirty (30) days after the conclusion of the informal negotiation

period, AR invokes the formal dispute resolution procedures of this Section by serving on EPA

and DEQ a written Statement of Position on the matter in dispute, including, but not limited to,

any factual data, analysis, or opinion supporting that position and any supporting documentation

relied upon by AR. The Statement of Position shall specify A R's position as to whether formal

dispute resolution should proceed under Paragraph 43 (Record Review) or Paragraph 44 (Other

Review).

               b.      Within thirty (30) days after receipt of AR's Statement of Position, EPA,

after consulting with DEQ, will serve on AR its Statement of Position, including, but not limited

to, any factual data, analysis, or opinion supporting that position and all supporting


                                                 51
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 54 of 92




documentation relied upon by EPA. EPA's Statement of Position shall include a statement as to

whether formal dispute resolution should proceed under Paragraph 43 (Record Review) or

Paragraph 44 (Other Review). Not more than thirty (30) days after receipt ofEPA's Statement of

Position, AR may submit a further statement of position in reply.

               c.        If there is disagreement between EPA and AR as to whether dispute

resolution should proceed under Paragraph 43 (Record Review) or Paragraph 44 (Other Review),

the parties shall follow the procedures set forth in the Paragraph determined by EPA to be

applicable. However, if AR ultimately appeals to the Court to resolve the dispute, the Court shall

determine which Paragraph is applicable in accordance with the standards of applicability set

forth in Paragraph 43 (Record Review) or Paragraph 44 (Other Review).

       43.     Record Review. Formal dispute resolution for disputes pertaining to the selection

or adequacy of any response action and all other disputes that are accorded review on the

administrative record under applicable principles of administrative law shall be conducted

pursuant to the procedures set forth in this Paragraph. For purposes of this Paragraph, the

adequacy of any response action includes, without limitation, (1) the adequacy or appropriateness

of plans, procedures to implement plans, or any other items requiring approval by EPA under this

Consent Decree; and (2) the adequacy of the performance ofresponse actions taken pursuant to

this Consent Decree. Nothing in this Consent Decree shall be construed to allow any dispute by

AR regarding the validity of the provisions of the RODs that AR is obligated to implement under

this Consent Decree.

                    a.     An administrative record of the dispute shall be maintained by EPA and

 shall contain all statements of position, including supporting documentation, submitted pursuant



                                                52
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 55 of 92




to this Section. Where appropriate, EPA may allow submission of supplemental statements of

position by the parties.

               b.      The Director of the Superfund and Emergency Management Division,

EPA Region 8, will issue a final administrative decision resolving the dispute based on the

administrative record described in Subparagraph 43.a. This decision shall be binding upon AR,

subject only to the right to seek judicial review pursuant to Subparagraphs 43.c and 43.d.

               c.      Any administrative decision made by EPA pursuant to Subparagraph 43.b

shall be reviewable by this Court, provided that a motion for judicial review of the decision is

filed by AR with the Court and served on all Parties within thirty (30) days of receipt ofEPA's

decision. The motion shall include a description of the matter in dispute, the efforts made by the

parties to resolve it, the reliefrequested, and the schedule, if any, within which the dispute must

be resolved to ensure orderly implementation of this Consent Decree. The United States may file

a response to AR's motion within 30 days of receipt of that motion.

               d.      In proceedings on any dispute governed by this Paragraph, AR shall have

the burden of demonstrating that the decision of the Director of the Superfund and Emergency

Management Division, EPA Region 8, is arbitrary and capricious or otherwise not in accordance

with law. Judicial review ofEPA's decision shall be on the administrative record compiled

pursuant to Subparagraph 43.a.

       44.     Other Review. Formal dispute resolution for disputes that neither pertain to the

selection or adequacy of any response action nor are otherwise accorded review on the

administrative record under applicable principles of administrative law, shall be governed by this

Paragraph.



                                                53
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 56 of 92




               a.        Following receipt of A R's Statement of Position submitted pursuant to

Paragraph 42 (Statements of Positions), the Director of the Superfund and Emergency

Management Division, EPA Region 8, will issue a final decision resolving the dispute based on

the statements of position and reply, if any, served under Paragraph 42. The Director's decision

shall be binding on AR unless, within thirty (30) days of receipt of the decision, AR files with the

Court and serves on the parties a motion for judicial review of the decision setting forth the

matter in dispute, the efforts made by the parties to resolve it, the reliefrequested, and the

schedule, if any, within which the dispute must be resolved to ensure orderly implementation of

the Consent Decree. The United States may file a response to AR's motion within 30 days of

receipt of the motion.

               b.        Notwithstanding Section I (Background) of this Consent Decree, judicial

review of any dispute governed by this Paragraph shall be governed by applicable principles of

law.

       45.     No Postponement. The invocation of formal dispute resolution procedures under

this Section does not extend, postpone, or affect in any way any obligation of AR under this

Consent Decree, not directly in dispute, unless EPA agrees or the Court orders otherwise or

unless specifically provided in this Consent Decree. Stipulated penalties with respect to the

disputed matter shall continue to accrue but payment shall be stayed pending resolution of the

dispute as provided in Paragraph 51 (Penalty Accrual). Notwithstanding the stay of payment,

stipulated penalties shall accrue from the first day of noncompliance with any applicable

provision of this Consent Decree. In the event that AR does not prevail on the disputed issue,

stipulated penalties shall be assessed and paid as provided in Section XIV (Stipulated Penalties).



                                                 54
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 57 of 92




Stipulated penalties shall not be assessed by the United States nor paid by AR to the extent that

AR prevails on the disputed issue.

                             XIV.         STIPULATED PENALTIES

          46.   Stipulated Penalties. AR shall be liable for stipulated penalties in the amounts

set forth in Paragraph 4 7 (Amounts and Triggering Events) to the United States for failure to

comply with the requirements of this Consent Decree specified below, unless excused under

Section XII (Force Majeure). "Compliance" by AR shall mean completion, within the specified

time schedules established by this Consent Decree, of the activities and obligations, including

payments, required under this Consent Decree or any work plan or other deliverable approved

under this Consent Decree, in accordance with all applicable requirements of law, this Consent

Decree, the SOW, and any plans or other documents approved by EPA under this Consent

Decree.

       47.      Amounts and Triggering Events.

                a.       The following stipulated penalties shall accrue per violation per day for

any noncompliance identified in Subparagraph b:

                Penalty Per Violation Per Day          Period ofNoncompliance

                $5,000                                 I st through 14th day
                $6,500                                15th through 30th day
                $8,500                                31st day and beyond

                b.       Failure to comply with any of the requirements in Section VI

(Performance of the Work), including sections 3.0 and 4.0 (RD and RA except emergency

response, section 4.4) of the SOW, Section Vil (Remedy Review), Section IX (Financial

Assurance), and Section X (Payment of Response Costs). Stipulated penalties shall not be



                                                 55
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 58 of 92




assessed under this Consent Decree for (i) an exceedance or other noncompliance with in-stream

surface water Performance Standards, as set forth in the SOW, Attachment I (Surface Water

Management Plan); or (ii) failure to comply with the requirements of this Consent Decree

attributable to the State's performance of or failure to perform the State Property Remedial

Commitments and/or State Lands Obligations.

               c.       The following stipulated penalties shall accrue per violation per day for

any noncompliance identified in Subparagraph 47.d:

               Penalty Per Violation Per Day          Period ofNoncompliance

               $3,000                                 1st through 14th day
               $4,500                                 15th through 30th day
               $6,000                                 31st day and beyond

               d.       Failure to comply with any of the requirements in Sections XI

(Indemnification and Insurance), XVIII (Access to Information), XIX (Retention of Records),

and XX (Notices and Submissions) of this Consent Decree, and sections 4.4 (Emergency

Response and Reporting), 6.0 (Reporting), and 7.0 (Deliverables, except sections 7.8 and 7.9) of

the SOW.

               e.       In the event that EPA assumes performance of a portion or all of the Work

pursuant to Paragraph 56 (Work Takeover) of Section XV (Covenants and Reservations by

United States and the State), AR shall be liable for a stipulated penalty in the amount of

$1,000,000; provided, however, that this stipulated penalty shall not exceed 30% of the present

value of the Work to be taken over, based on EPA's cost estimates and a discount rate of 5%.

Stipulated penalties under this Paragraph are in addition to the remedies available under

Paragraph 25 (Access to Financial Assurance) and 56 (Work Takeover).



                                                 56
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 59 of 92




                f.     All stipulated penalties shall begin to accrue on the day after the complete

performance is due or the day a violation occurs, and shall continue to accrue through the final

day of the correction of the noncompliance or completion of the activity; provided, however, that

stipulated penalties shall not accrue: (1) with respect to a deficient submission under section 7.0

of the SOW (Deliverables), during the period, if any, beginning on the twenty-first (21 ' 1) day after

EPA's receipt of such submission until five days after the date that EPA notifies AR of any

deficiency; (2) with respect to a decision by the Director of the Superfund and Emergency

Management Division, EPA Region 8, under Subparagraph 43.b or 44.a of Section XIII (Dispute

Resolution), during the period, if any, beginning on the 21st day after the date that AR's reply to

EPA's Statement of Position is received until five days after the date that the Director issues a

final decision regarding such dispute; or (3) with respect to judicial review by this Court or the

Court of Appeals of any dispute under Section XIII (Dispute Resolution), during the period, if

any, beginning on the 31st day after the Court's receipt of the final submission regarding the

dispute until five days after the date that this Court or the Court of Appeals issues a final decision

regarding such dispute. Nothing herein shall prevent the simultaneous accrual of separate

penalties for separate violations of this Consent Decree.

       48.     Notice. Following EPA's determination, in consultation with DEQ, that AR has

failed to comply with a requirement of this Consent Decree, EPA shall give AR written

notification of the same and describe the noncompliance. IfEPA determines that stipulated

penalties are applicable to a noncompliance event, EPA may send AR a written demand for

payment of the penalties. However, stipulated penalties shall accrue as provided in Paragraph 45




                                                 57
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 60 of 92




(No Postponement) and Paragraph 47 (Amounts and Triggering Events) regardless of whether

EPA has provided a written demand to AR for payment of stipulated penalties.

         49.   Payment. All penalties accruing under this Section shall be due and payable to

the United States within thirty (30) days of AR's receipt from EPA ofa demand for payment of

the stipulated penalties, unless AR invokes the Dispute Resolution procedures under Section XIII

(Dispute Resolution). All payments to the United States under this Section shall be made in

accordance with Paragraph 29 (Payment of Future Response Costs).

         50.   Obligation to Perform Work. The payment of stipulated penalties shall not alter

in any way AR's obligation to complete the performance of the Work required under this

Consent Decree.

         51.   Penalty Accrual. Penalties shall continue to accrue as provided in Paragraph 48

(Notice) during any dispute resolution period, but need not be paid until the following:

               a.      If the dispute is resolved by agreement or by a decision of EPA that is not

appealed to this Court, AR shall pay accrued stipulated penalties determined to be owing to EPA,

and Interest, within fifteen (15) days after the agreement or the receipt ofEPA's decision or

order;

               b.     If the dispute is appealed to this Court and the United States, as

appropriate, prevails in whole or in part, AR shall pay all accrued stipulated penalties determined

by the Court to be owed to EPA and Interest within 60 days of receipt of the Court's decision or

order, except as provided in subparagraph 51.c below; and

               c.     If the District Court's decision is appealed by any Party, Interest shall

accrue on the stipulated penalties determined by the District Court to be owing to the United



                                                58
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 61 of 92




States. Within fifteen (15) days ofreceipt of the final appellate court decision, AR shall pay all

accrued stipulated penalties and Interest determined to be owed by AR to the United States.

        52.     United States' Collection of Stipulated Penalties.

               a.      If AR fails to pay stipulated penalties when due, the United States may

institute proceedings to collect the penalties, as well as Interest and the cost of enforcing the

requirements of this Consent Decree, including attorney's fees. AR shall pay Interest on the

unpaid balance of any stipulated penalty.

               b.      Nothing in this Consent Decree shall be construed as prohibiting, altering,

or in any way limiting the ability of the United States or the State to seek any other remedies or

sanctions available by virtue of AR's violation of this Consent Decree or, except as provided in

Section XV (Covenants and Reservations by United States and State), the statutes and

regulations upon which it is based, including, but not limited to, penalties pursuant to Section

122(1) ofCERCLA, 42 U.S.C. § 9622(1); provided, however, that the United States shall not seek

civil penalties pursuant to Section 122(1) of CERCLA for (i) any violation for which a stipulated

penalty is provided herein, except in the case of a willful violation of this Consent Decree; or (ii)

any violation excluded from stipulated penalties under Paragraph 47.b(i)-(ii).

       53.     Stipulated Penalty Waiver. Notwithstanding any other provision of this Section,

the United States may, in its unreviewable discretion, waive any portion of stipulated penalties

that have accrued pursuant to this Consent Decree.




                                                 59
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 62 of 92




   XV. COVENANTS AND RESERVATIONS BY UNITED STATES AND STATE

        54.     Covenants to AR.

               a.      United States' Covenants to AR. In consideration of the actions that will

be performed and the payments that will be made by AR under the terms of this Consent Decree,

and except as specifically provided in Paragraph 55 (General Reservations of Rights), the United

States covenants not to sue or to take administrative action against AR, any of AR's parent or

affiliate corporations providing the financial assurances required under Section IX (Financial

Assurance) of this Consent Decree, the subsidiaries of such parent or affiliate corporations, their

respective officers, directors and employees, to the extent that the liability of such parent or

affiliate companies, subsidiaries, officers, directors, and employees arises solely from their status

as parent or affiliate companies, subsidiaries, officers, directors, and employees, pursuant to

Sections 106, 107(a) and l 13(t) ofCERCLA, 42 U.S.C. §§ 9606, 9607(a) and 9613(t); Sections

3004(u) and (v), 3008 and 7003 ofRCRA, 42 U.S.C. §§ 6924(u) and (v), 6928 and 6973; and

Sections 309(b), 311 and 504 of the Clean Water Act, 33 U.S.C. §§ 1319(b), 1321 and 1364 for

the Work and Future Response Costs. These covenants shall take effect upon the Effective Date.

These covenants are conditioned upon the satisfactory performance by AR of its obligations

under this Consent Decree. These covenants extend only to AR, AR's parent or affiliate

corporations providing the financial assurances required under Section IX (Financial Assurance)

of this Consent Decree, the subsidiaries of such parent or affiliate corporations, and their

respective officers, directors, and employees, and does not extend to any other person.


               b.      State's Covenants to AR. In consideration of the actions that will be

performed and the payments that will be made by AR under the terms of this Consent Decree,


                                                 60
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 63 of 92




and except as specifically provided in Paragraph 55 (General Reservations of Rights), the State

covenants not to sue or to take administrative action against AR, AR's parent or affiliate

corporations providing the financial assurances required under Section IX (Financial Assurance)

of this Consent Decree, the subsidiaries of such parent or affiliate corporations, their respective

officers, directors and employees, to the extent that the liability of such parent or affiliate

companies, subsidiaries, officers, directors, and employees arises solely from their status as

parent or affiliate companies, subsidiaries, officers, directors, and employees, pursuant to

Sections 106, 107(a) and l 13(t) ofCERCLA, 42 U.S.C. §§ 9606, 9607(a) and 9613(f); Sections

3004(u) and (v), 3008 and 7002 ofRCRA, 42 U.S.C. §§ 6924(u) and (v), 6928 and 6972;

Sections 309(a), 311,504 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319(a), 1321, 1364 and

1365; Sections 601,602,611,613,614 (except with respect to enforcement ofan emergency

order under 75-5-621), 615, 617, 631 and 635 of the Montana Water Quality Act, MCA §§

75-5-601, 602, 611, 613, 614 (except with respect to enforcement of an emergency order under

MCA § 75-5-621), 615, 617, 63 I and 635; Section 415 of the Montana Hazardous Waste Act,

MCA§ 75-10-415; and Sections 711,715,722 and 726 ofCECRA, MCA§§ 75-10-71 I, 712,

722 and 726 for the Work. These covenants shall take effect upon the Effective Date. These

covenants are conditioned upon the satisfactory performance by AR of its obligations under this

Consent Decree. These covenants extend only to AR, AR's parent or affiliate corporations

providing the financial assurances required under Section IX (Financial Assurance) of this

Consent Decree, the subsidiaries of such parent or affiliate corporations, their respective officers,

directors, and employees, and does not extend to any other person.




                                                  61
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 64 of 92




        55.    General Reservations of Rights.

               a.      United States' General Reservations of Rights. The covenants set forth

in Paragraph 54 (Covenants to AR) do not pertain to any matters other than those expressly

specified in that Paragraph. With respect to all other matters, including but not limited to

Paragraph 63 (Contribution Protection), the United States reserves, and this Consent Decree is

without prejudice to, all rights against AR to take action in certain circumstances, including, but

not limited to, the following:

                       (I)       Claims or actions to enforce this Consent Decree based on a failure

               by AR to meet a requirement of this Consent Decree;

                       (2)       Liability for response costs and injunctive relief under CERCLA

               Sections 106, 107(a) and I 13(f) ofCERCLA, 42 U.S.C. §§ 9606, 9607(a) and

               9613(f); Sections 3004(u) and (v), 3008 and 7003 ofRCRA, 42 U.S.C. §§

               6924(u) and (v), 6928 and 6973; and Sections 309(b), 311 and 504 of the Clean

               Water Act, 33 U.S.C. §§ 1319(b), 1321 and 1364 arising from the past, present, or

               future disposal, release, or threat ofrelease of Waste Materials outside of the

               Anaconda Site, other than as provided by the provisions of the RODs that AR is

               obligated to implement under this Consent Decree or the Work. For purposes of

               this Reservation, the downstream movement of hazardous substances from the

               areas where AR is performing the Surface Water Remedy is not a disposal or "a

               release of Waste Materials outside of the Anaconda Site" as long as AR is in

               compliance with its obligations under this Consent Decree and any other lawful

               cleanup requirements under administrative orders associated with the Site;



                                                 62
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 65 of 92




                 (3)    Liability for response costs and injunctive relief under CERCLA

         Sections 106, 107(a), and 113(!) ofCERCLA, 42 U.S.C. §§ 9606, 9607(a) and

         9613(!); Sections 3004(u) and (v), 3008 and 7003 ofRCRA, 42 U.S.C. §§

         6924(u) and (v), 6928 and 6973; and Sections 309(b), 31 I and 504 of the Clean

         Water Act, 33 U.S.C. §§ 1319(b), 1321 and 1364 for future acts of disposal of

         Waste Materials at the Anaconda Site by AR, other than as provided by the

         provisions of the RODs that AR is obligated to implement under this Consent

         Decree, the Work, or otherwise ordered by EPA;

                (4)     Criminal liability;

                (5)     Liability for violations of federal or state law by AR which occur

         during or after implementation of the Work;

                (6)     Liability, prior to Certification of Remedial Action Completion for

         the Slag Pile Remedy, for additional response actions that EPA determines are

         necessary to achieve and maintain Slag Pile Remedy Performance Standards, or to

         carry out and maintain the effectiveness of the Slag Pile Remedy, but that cannot

         be required pursuant to Paragraph 13 (Modification of SOW or Related

         Deliverables) because they are outside the Scope of the Remedy selected in the

         ARWW&S ROD as defined in section l.3(b) of the SOW. The rights reserved

         under this Subparagraph 55.a(6) shall be exercised only in a separate judicial

        proceeding in the Federal Action (but not under this Consent Decree) or a new

        action or under a new and/or existing administrative order;




                                          63
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 66 of 92




                 (7)     Liability, prior to Notice of Completion of Surface Water Remedy,

         for additional response actions that EPA determines are necessary to achieve and

         maintain Surface Water Remedy Performance Standards, or to carry out and

         maintain the effectiveness of the Surface Water Remedy, but that cannot be

         required pursuant to Paragraph 13 (Modification of SOW or Related Deliverables)

         because they are outside the Scope of the Remedy selected in the ARWW&S

         ROD as defined in section 1.3(a) of the SOW. The rights reserved under this

         Subparagraph 55.a(7) shall be exercised only in a separate judicial proceeding in

         the Federal Action (but not under this Consent Decree) or a new action or under a

         new and/or existing administrative order;

                 (8)     Liability for damages for injury to, destruction of, or loss of,

         natural resources and for the costs of assessing and Iitigating any claims for

         natural resource damages relating to the Anaconda Site against AR, but only to

         the extent such claims are reserved in Paragraph 114 of the Clark Fork River

         Operable Unit Consent Decree or Paragraph 77 of the Streamside Tailings

         Consent Decree;

                 (9)     Liability for response actions at the Anaconda Site other than the

         Work;

                 (I 0)   Liability for response costs that the United States has incurred or

         will incur regarding the Anaconda Site but that are not within the definition of

         Future Response Costs; and




                                           64
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 67 of 92




                       (11)    Liability for costs incurred or to be incurred by the U.S.

               Department of Agriculture regarding the Site.

               b.      State's General Reservation of Rights. The covenants set forth in

Paragraph 54 (Covenants to AR) do not pertain to any matters other than those expressly

specified in that Paragraph. With respect to all other matters, including but not limited to

Paragraph 63 (Contribution Protection), the State reserves, and this Consent Decree is without

prejudice to all rights against AR, including but not limited to the following:

                       (I)     Claims or actions to enforce this Consent Decree based on a failure

               by AR to meet a requirement of this Consent Decree;

                       (2)     Liability for response costs and injunctive relief under CERCLA

               Sections 106, 107, and 9613(£), 42 U.S.C. §§ 9606, 9607(a) and 9613(f); Sections

               3004(u) and (v), 3008 and 7002 of RCRA, 42 U.S.C. §§ 6924(u) and (v), 6928

               and 6972; Sections 309(a), 31 I, 504 and 505 of the Clean Water Act, 33 U.S.C.

               §§ 1319(a), 1321, 1364 and 1365; Sections 601,602, 61 I, 613,614,615,617,631

               and 635 of the Montana Water Quality Act, MCA§§ 75-5-601, 602, 61 I, 613,

               614, 615,617, 631 and 635; Section 415 of the Montana Hazardous Waste Act,

               MCA§ 75-10-415; and Sections 71 I, 715, 722 and 726 ofCECRA, MCA§§ 75-

               10-71 I, 715, 722 and 726 arising from the past, present, or future disposal,

               release, or threat of release of Waste Materials outside of the Anaconda Site, other

               than as provided by the provisions of the RODs that AR is obligated to implement

               under this Consent Decree or the Work. For purposes of this Reservation, the

               downstream movement of hazardous substances from the areas where AR is



                                                65
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 68 of 92




         performing the Surface Water Remedy is not disposal or "a release of Waste

         Materials outside of the Anaconda Site" as long as AR is in compliance with its

         obligations under this Consent Decree and any other lawful cleanup requirements

         under administrative orders associated with the Site;

                (3)     Liability for response costs and injunctive relief under CERCLA

         Sections 106, 107, and 9613(f), 42 U.S.C. §§ 9606, 9607(a) and 9613(f); Sections

         3004(u) and (v), 3008 and 7002 ofRCRA, 42 U.S.C. §§ 6924(u) and (v), 6928

         and 6972; Sections 309(a), 311,504 and 505 of the Clean Water Act, 33 U.S.C.

         §§ 1319(a), 1321, 1364 and 1365; Sections 601,602,611,613,614,615,617,631

         and 635 of the Montana Water Quality Act, MCA§§ 75-5-601, 602,611,613,

         614, 615,617, 631 and 635; Section 415 of the Montana Hazardous Waste Act,

         MCA§ 75-10-415; and Sections 711, 715, 722 and 726 ofCECRA, MCA§§ 75-

         10-711, 715, 722 and 726 for future acts of disposal of Waste Material at the

         Anaconda Site by AR, other than as provided by the provisions of the RODs that

         AR is obligated to implement under this Consent Decree, the Work, or otherwise

         ordered by EPA;

                (4)    Criminal liability;

                (5)    Liability for violations of federal or state law by AR which occur

         during or after implementation of the Work;

                (6)    Liability, prior to Certification of Remedial Action Completion for

        the Slag Pile Remedy, for additional response actions that the State determines are

        necessary to achieve and maintain Slag Pile Remedy Performance Standards, or to



                                         66
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 69 of 92




         carry out and maintain the effectiveness of the Slag Pile Remedy, but that cannot

         be required pursuant to Paragraph 13 (Modification of SOW and Related

         Deliverables) because they are outside the Scope of the Remedy selected in the

         ARWW &S ROD as defined in section l.3(b) of the SOW. The rights reserved

         under this Subparagraph 55.b(6) shall be exercised only in a separate judicial

         proceeding in the Federal Action (but not under this Consent Decree) or a new

         action or under a new and/or existing administrative order;

                (7)     Liability, prior to Notice of Completion of Surface Water Remedy,

         for additional response actions that the State determines are necessary to achieve

         and maintain Surface Water Remedy Performance Standards, or to carry out and

         maintain the effectiveness of the Surface Water Remedy, but that cannot be

         required pursuant to Paragraph 13 (Modification of SOW or Related Deliverables)

         because they are outside the Scope of the Remedy selected in the AR WW &S

         ROD as defined in section l.3(a) of the SOW. The rights reserved under this

         Subparagraph 55.b(7)55.a(6) shall be exercised only in a separate judicial

        proceeding in the Federal Action (but not under this Consent Decree) or a new

        action or under a new and/or existing administrative order;

                (8)    Liability for damages for injury to, destruction of, or loss of,

        natural resources and for the costs of assessing and litigating any claims for

        natural resource damages and other liability relating to the Anaconda Site against

        AR, but only to the extent such claims are reserved in consent decrees previously

        entered in the State Action; and



                                           67
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 70 of 92




                        (9)     Liability for response actions at the Anaconda Site other than the

                Work.

        56.     Work Takeover.

                a.      In the event EPA, in consultation with DEQ, determines that AR has (i)

ceased implementation of any portion of the Work, (ii) is seriously or repeatedly deficient or late

in its performance of the Work, or (iii) is implementing the Work in a manner which may cause

an endangerment to human health or the environment, EPA may issue a "Work Takeover

Notice" to AR. Any Work Takeover Notice issued by EPA will specify the grounds upon which

such notice was issued and will provide AR a period of thirty (30) days within which to remedy

the circumstances giving rise to EPA's issuance of such notice.

               b.       If, after expiration of the 30-day notice period specified in Subparagraph

56.a, AR has not remedied to EPA's satisfaction the circumstances giving rise to EPA's issuance

of the relevant Work Takeover Notice, EPA may at any time thereafter assume the performance

of all or any portion of the Work as EPA deems necessary ("Work Takeover"). EPA shall notify

AR in writing (which writing may be electronic) if EPA determines that implementation ofa

Work Takeover is warranted under this Subparagraph 56.b.

               c.       AR may invoke the procedures set forth in Paragraph 43 (Record Review)

of Section XIII (Dispute Resolution), to dispute EPA's implementation ofa Work Takeover

under Subparagraph 56.b. However, notwithstanding AR's invocation of such dispute resolution

procedures, and during the pendency of any such dispute, EPA, in consultation with DEQ, may

in its sole discretion commence and continue a Work Takeover under Subparagraph 56.b until

the earlier of (i) the date that AR remedies, to EPA's satisfaction, the circumstances giving rise



                                                 68
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 71 of 92




to EPA's issuance of the relevant Work Takeover Notice, or (ii) the date that a final decision is

rendered in accordance with Section XIII (Dispute Resolution), Paragraph 43 (Record Review)

requiring EPA to terminate such Work Takeover.

               d.      After commencement and for the duration of any Work Takeover, EPA

shall have immediate access to and benefit of any financial assurance mechanism provided

pursuant to Section IX (Financial Assurance), pursuant to the terms of said form of performance

guarantee and pursuant to Paragraph 25 (Access to Financial Assurance) of that Section. Any

unreimbursed costs incurred by EPA in performing Work under the Work Takeover shall be

considered Future Response Costs that AR shall pay pursuant to Section X (Payment of

Response Costs).

       57.     Reservation of Response Authority. Notwithstanding any other provision of

this Consent Decree, the United States and the State retain all authority and reserve all rights to

take any and all response actions authorized by law.

                XVI.          COVENANTS AND RESERVATIONS BY AR

       58.     AR's Covenants not to Sue the United States and the State. Subject to the

reservations in Paragraph 59 (AR's Reservation of Rights), AR hereby covenants not to sue and

agrees not to assert any claims or causes of action against the United States or the State, and their

agencies, instrumentalities, officials, employees, agents, and contractors with respect to the

Work, Future Response Costs, and this Consent Decree, including, but not limited to:

               a.      Any direct or indirect claim for reimbursement from the Hazardous

Substance Superfund (established pursuant to the Internal Revenue Code, 26 U.S.C.§ 9507)

through CERCLA Sections 106(b)(2), 107, 111, 112, 113; any direct or indirect claim for



                                                 69
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 72 of 92




reimbursement or funding under State law, including any direct or indirect claim for

reimbursement from the Environmental Quality Protection Fund (established pursuant to MCA

75-10-704), the Orphan Share Account (established pursuant to MCA 75-10-743); or any other

provision of law;

               b.      Any claims under CERCLA Sections 107 or 113, 42 U.S.C. §§ 9607 and

9613; under Sections 3004(u) and (v), 3008, and 7002 ofRCRA, 42 U.S.C. §§ 6924(u) and (v),

6928, and 6972; under Sections 309(a) and (b), 311,504 and 505 of the Clean Water Act, 33

U.S.C. §§ 1319(a) and (b), 1321, 1364 and 1365; or under CECRA, including Sections 711, 715,

719, 722, 724 and 726, MCA§§ 75-10-711, 75-10-715, 75-10-719, 75-10-722, 75-10-724, 75-

10-726 regarding the Work and Future Response Costs; or

               c.      Any claims arising out of the Work and brought under the United States

Constitution, the State of Montana Constitution, the Tucker Act, 28 U.S.C. § 1491, the Equal

Access to Justice Act, 28 U.S.C. § 2412, or at common law.

        59.    AR's Reservation of Rights. AR reserves, and this Consent Decree (including

but not limited to Paragraph 63 (Contribution Protection)) is without prejudice to:

               a.      Claims against the United States, subject to the provisions of Chapter 171

of Title 28 of the United States Code, and claims against the State under Chapter 9 of Title 2 of

Montana Code Annotated for money damages for injury or loss of property or personal injury or

death caused by the negligent or wrongful act or omission of any employee of the United States

or the State while acting within the scope of his office or employment under circumstances

where the United States or the State, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred. However, any such



                                                 70
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 73 of 92




claim shall not include a claim for any damages caused, in whole or in part, by the act or

omission of any person, including any contractor, who is not a federal employee as that term is

defined in 28 U.S.C. § 2671, or an employee, as that term is defined in 2-9-10 I, MCA; nor shall

any such claim include a claim based on EPA's selection ofresponse actions that may be

required under this Consent Decree or the oversight or approval of AR's plans or activities. The

foregoing applies only to claims that are brought pursuant to any Federal or State statute other

than CERCLA or CECRA and for which the waiver of sovereign immunity is found in a statute

other than CERCLA or CECRA;

                b.      In the event the United States or the State initiates a new claim, new

action, or administrative order seeking to compel AR to perform and/or pay for further response

actions pursuant to the reservations of the United States and the State under any reservation

pursuant to Paragraph 55 (United States' General Reservations of Rights), other than in

Subparagraphs 55.a(l) and 55.b(l) (claims for failure to meet a requirement of the Consent

Decree), 55.a(4) and 55.b(4) (criminal liability), and 55.a(5) and 55.b(5) (violations of

federal/state law during or after implementation of the Work), then AR reserves the defenses,

contribution claims, counterclaims, and other claims that AR reserved in and did not settle under

paragraph 20 of the Past Costs Consent Decree (including, but not limited to, contribution claims

against any person or entity not a party to the Past Costs Consent Decree), but only for defenses,

contribution claims, counterclaims, and other claims arising from the same matters, transactions,

or occurrences that are raised in or directly related to the United States' or the State's claims

against AR;




                                                 71
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 74 of 92




               c.      Any claim, defense, or counterclaim by AR against the State which is

expressly reserved in a consent decree previously entered in the State Action; and

               d.      Any defenses to any claim by the United States or the State for civil

penalties under Section I 09 or 122(1) of CERCLA, 42 U.S.C. §§ 9609, 9622(1), but only for

defenses arising from the same matters, transactions, or occurrences that are raised in or directly

related to the United States' claims or the State's claims against AR in such an action.

        60.    Preauthorization. Nothing in this Consent Decree shall be deemed to constitute

approval or preauthorization of a claim within the meaning of Section 111 of CERCLA, 42

U.S.C. § 961 I, or 40 C.F.R. § 300.700(d).

        61.    Waiver of Claims. AR agrees not to assert any claims and to waive all

CERCLA, CECRA, and RCRA claims or causes of action that it may have for all matters

relating to the Work, including for contribution, against any person where the person's liability

to AR with respect to the Work is based solely on having arranged for disposal or treatment, or

for transport for disposal or treatment, of hazardous substances at the Site, or having accepted for

transport for disposal or treatment hazardous substances at the Site, if the disposal, treatment, or

transport occurred before April I, 200 I and the total amount of material contributed by such

person to the Site containing hazardous substances did not exceed 110 gallons of liquid materials

or 200 pounds of solid materials. This waiver shall not apply to any claim or cause of action

against any person meeting the above criteria if: (i) EPA has determined that the materials

contributed to the Site by such person contributed or could contribute significantly to the costs of

response at the Site, (ii) EPA has named such parties as potentially responsible parties for the

Site pursuant to Section 107 ofCERCLA, 42 U.S.C. § 9607, (iii) such person has failed to



                                                 72
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 75 of 92




comply with any information request or administrative subpoena issued pursuant to Section

 I04(e) or l22(e)(3)(B) ofCERCLA, 42 U.S.C. § 9604(e) or 9622(e)(3)(B), or Section 3007 of

RCRA, 42 U.S.C. § 6927, or (iv) such person has impeded or is impeding, through action or

inaction, the performance of a response action or natural resource restoration with respect to the

OWGC or Slag Piles. This waiver shall also be void to the extent that the United States or the

State institutes new claims in the Federal Action (but not under this Consent Decree) or a new

action, or issues a new administrative order to AR, pursuant to Paragraphs 55.a(6), 55.a(7),

55.b(6) and 55.b(7) (General Reservations of Rights) of this Consent Decree. In addition, this

waiver and agreement not to assert claims also shall not apply with respect to any defense, claim,

or cause of action that AR may have against any person if such person asserts a claim or cause of

action relating to the Wark against AR, or if legal action to enforce any Remedial Action

requirement, including Institutional Controls, is filed in this action.

               XVII.         EFFECT OF SETTLEMENT; CONTRIBUTION

       62.     Effect on Non parties. Nothing in this Consent Decree shall be construed to

create any rights in, or grant any cause of action to, any person not a Party to this Consent

Decree. The preceding sentence shall not be construed to waive or nullify any rights that any

person not a signatory to this Consent Decree may have under applicable law. Each of the

Parties expressly reserves any and all rights (including, but not limited to, any right to

contribution), defenses, claims, demands, and causes of action which each Party may have with

respect to any matter, transaction, or occurrence relating in any way to the matters addressed in

this Consent Decree against any person not a Party hereto. Nothing in this Consent Decree

diminishes the right of the United States, pursuant to Section l 13(t)(2) and (3) ofCERCLA,



                                                 73
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 76 of 92




42 U.S.C. § 9613(!)(2) and (3), to pursue any such persons to obtain additional response costs or

response action and to enter into settlements that give rise to contribution protection pursuant to

Section 113(!)(2).

        63.     Contribution Protection. The Parties agree, and by entering this Consent Decree

this Court finds that this Consent Decree constitutes a judicially-approved settlement pursuant to

which AR has, as of the Effective Date, resolved liability to the United States and the State

within the meaning of Section 113(!)(2) ofCERCLA, 42 U.S.C. § 9613(!)(2), and is entitled, as

of the Effective Date, to protection from contribution actions or claims as provided by Section

113(!)(2) of CERCLA, or as may be otherwise provided by law, for the "matters addressed" in

this Consent Decree. The Parties also agree, and by entering this Consent Decree this Court

finds, that AR is entitled, as of the Effective Date, to protection from contribution actions or

claims by third parties as provided by CECRA Section 719(1), 75-10-719(1), MCA, for matters

addressed in this Consent Decree. The "matters addressed" in this Consent Decree are the Wark

and Future Response Costs. The contribution protection set forth in this Paragraph is intended to

provide the broadest protection afforded by CERCLA and CECRA for matters addressed in this

Consent Decree.

       64.     The Parties further agree, and by entering this Consent Decree this Court finds,

that the complaints filed by the United States and the State in this action are a civil action within

the meaning of Section l !3(f)(l) ofCERCLA, 42 U.S.C. § 96!3(f)(l), and that this Consent

Decree constitutes a judicially-approved settlement pursuant to which AR has, as of the Effective

Date, resolved liability to the United States and the State within the meaning of Section

l 13(f)(3)(B) ofCERCLA, 42 U.S.C. § 9613(f)(3)(B).



                                                 74
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 77 of 92




        65.     Notification. AR agrees that with respect to any suit or claim for contribution

brought by it for matters related to this Consent Decree, it will notify the United States and the

State in writing no later than sixty (60) days prior to the initiation of such suit or claim. AR

agrees that with respect to any suit or claim brought against it for matters related to this Consent

Decree, it will notify the United States and the State in writing within ten (10) days after service

of the complaint on it. In addition, AR shall notify the United States and the State within ten

( I 0) days of service or receipt of any motion for summary judgment and within ten (I 0) days of

receipt of any order from a court setting a case for trial.

        66.    Waiver of Claim-Splitting Defenses.

               a.      In any subsequent administrative or judicial proceeding initiated by (I) the

United States or the State for injunctive relief, recovery of response costs, or other appropriate

reliefrelating to the Anaconda Site that are not addressed by or under a consent decree or other

judicial order, or (2) the United States or the State for other claims reserved in Paragraph 55

(General Reservation of Rights), AR shall not assert, and may not maintain, any defense or claim

based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim-

splitting, or other defenses based upon any contention that the claims raised in the subsequent

proceeding by the United States or the State were or should have been brought in the Federal

Action or in the State Action; provided, however, that nothing in this Paragraph affects the

enforceability of the covenants not to sue set forth in Section XV (Covenants and Reservations

by United States and State).

               b.      In any subsequent administrative or judicial proceeding initiated by the

United States or the State, for injunctive relief, recovery ofresponse costs, or other appropriate



                                                  75
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 78 of 92




relief relating to the Anaconda Site, neither the United States nor the State shall use any

provision of this Consent Decree to assert and maintain any defense or claim based upon the

principles of waiver, res judicata, collateral estoppel, issue preclusion, claim-splitting, or other

defenses based upon any contention that the claims raised by AR in the subsequent proceeding

were or should have been brought in the Federal Action or in the State Action; provided,

however, that nothing in this Paragraph affects the enforceability of the covenants not to sue

set forth in Section XVI (Covenants by AR).

                          XVIII.        ACCESS TO INFORMATION


        67.    Obligation to Provide Documents. Subject to the assertion of privilege claims

in accordance with Paragraph 68 (Claims of Privilege), AR shall provide to EPA and DEQ, upon

request, copies of all documents and information within its possession or control or that of its

contractors or agents relating to the implementation of this Consent Decree, including, but not

limited to, sampling, analysis, chain of custody records, manifests, trucking logs, receipts,

reports, sample traffic routing, and correspondence. In response to reasonable requests by EPA,

in consultation with DEQ, AR shall cooperate in making available to EPA and DEQ, for

purposes of investigation, information gathering, or testimony, its employees, agents, or

representatives with knowledge ofrelevant facts concerning the performance of the Work,

subject to their right to counsel or any other right under State and Federal law.

       68.     Claims of Privilege.


               a.    AR may assert business confidentiality claims covering part or all of the

documents or information submitted to the United States, EPA, or the State under this Consent

Decree to the extent permitted by and in accordance with Section 104(e)(7) ofCERCLA,

                                                 76
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 79 of 92




42 U.S.C.§ 9604(e)(7), and 40 C.F.R.§ 2.203(b). Documents or information determined to be

confidential by EPA will be afforded the protection specified in 40 C.F .R. Part 2, Subpart B. If

no claim of confidentiality accompanies documents or information when they are submitted to

the United States, EPA, or the State, and if EPA has notified AR that the documents or

information are not confidential under the standards of Section l 04(e )(7) of CERCLA, the public

may be given access to such documents or information without further notice to AR.

               b.    AR may assert that certain documents, records and other information are

privileged under the attorney-client privilege or any other privilege recognized by state or federal

law. If AR asserts such a privilege in lieu of providing documents over which it asserts a

privilege, and if AR has not previously provided a privilege log to the United States for the

documents subject to the request, AR shall provide the United States and/or EPA, and the State,

with the following: (I) the title of the document, record, or information; (2) the date of the

document, record, or information; (3) the name and title of the author of the document, record, or

information; (4) the name and title of each addressee and recipient; (5) a description of the

contents of the document, record, or information: and (6) the privilege asserted by AR. However,

no final documents, reports or other information that AR is required to create or generate by this

Consent Decree shall be withheld on the grounds that they are privileged.

       69.     Previously Provided Documeuts. Nothing in this Section shall require AR to

produce any documents, records, or other information that it has previously produced to the

United States or the State, although AR shall cooperate with the United States to identify the

approximate date(s) of such previous production or other information to assist the United States

in locating previously produced documents.



                                                77
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 80 of 92




       70.     Admissibility. If relevant to the proceeding, the Parties agree that validated

sampling or monitoring data generated in accordance with the SOW and reviewed and approved

by EPA shall be admissible as evidence, without objection, in any proceeding under this Consent

Decree.

        71.     No Data Claim. No claim of confidentiality shall be made by any Party with

respect to any data, including, but not limited to, all sampling, analytical, monitoring,

hydrogeologic, scientific, chemical, or engineering data, or any other non-privileged documents

or information evidencing conditions relating to the Site.

        72.    Plaintiffs' Retention of Rights. Notwithstanding any provision of this Consent

Decree, the United States and the State retain all of their information gathering and inspection

authorities and rights, including enforcement actions related thereto, under CERCLA, RCRA,

and any other applicable statutes or regulations.

                          XIX.          RETENTION OF RECORDS

       73.     Preservation of Records. AR shall preserve and retain all records and

documents (including records or documents in electronic form) now in its possession or control

or which come into its possession or control that relate to the Work or liability of any person for

the Work, regardless of any corporate retention policy to the contrary, until 5 years after such

Work is complete, or some other date agreed to by the Parties. AR shall also instruct its

contractors and agents to preserve all documents and records relating to the performance of the

Work at the Site.

       74.     Notification. At the conclusion of this document retention period, AR shall

notify EPA and DEQ at least ninety (90) days prior to the destruction of any such records or



                                                78
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 81 of 92




documents. AR may assert that certain documents, records, and other information are privileged

under the attorney-client privilege or any other privilege recognized by state or federal law. If

AR asserts such a privilege, it shall provide EPA and DEQ with the following: (I) the title of the

document, record, or information; (2) the date of the document, record, or information; (3) the

name and title of the author of the document, record, or information; (4) the name and title of

each addressee and recipient; (5) a description of the subject of the document, record, or

information; and (6) the privilege asserted by AR. However, no final documents, reports or other

information created or generated pursuant to the requirements of this Consent Decree shall be

withheld on the grounds that they are privileged.

        75.    Certification. The Anaconda Smelter Hill Complex was demolished between

1980 and 1987. With the exception of records, documents, and other information that may have

been impacted by such demolition, AR hereby certifies that, to the best of its knowledge and

belief, after thorough inquiry, it has not altered, mutilated, discarded, destroyed or otherwise

disposed of any records, documents or other information relating to its potential liability

regarding the Anaconda Site since the notification of potential liability by the United State or the

State, and that it has fully complied with any and all EPA requests for information pursuant to

Section 104(e) and 122(e) ofCERCLA, 42 U.S.C. §§ 9604(e) and 9622(e), and Section 3007 of

RCRA, 42 U.S.C. § 6927.

                             XX. NOTICES AND SUBMISSIONS

       76.     Individuals and Addresses. All approvals, consents, deliverables, modifications,

notices, notifications, objections, proposals, reports, and requests specified in this Consent

Decree must be in writing unless otherwise specified. Whenever, under this Consent Decree,



                                                 79
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 82 of 92




notice is required to be given, or a report or other document is required to be sent, by one Party

to another, it must be directed to the person(s) specified below at the address(es) specified

below. Any Party may change the person and/or address applicable to it by providing notice of

such change to all Parties. All notices under this Section are effective upon receipt, unless

otherwise specified. Notices required to be sent to EPA, and not to the United States, should not

be sent to the DOJ. Except as otherwise provided, notice to a Party by email (if that option is

provided below) or by regular mail in accordance with this Section satisfies any notice

requirement of the Consent Decree regarding such Party.

               As to the United States:

               EES Case Management Unit, U.S. Department of Justice
               Environment and Natural Resources Division
               U.S. Department of Justice
               P.O. Box 7611
               Washington, D.C. 20044-7611
               Re: DJ #90-11-2-430

               As to EPA:

               Charlie Coleman
               EPA Project Coordinator
               U.S. Environmental Protection Agency
               Region 8 Montana Office
               JO West 15th Street, Suite 3200
               Helena, Montana 59624
               coleman.charles@epa.gov

              Andrew Lensink
              Senior Assistant Regional Counsel
              U.S. Environmental Protection Agency
              Region 8
              1595 Wynkoop Street
              Denver, CO 80209
              lensink.andy@epa.gov

              As to the Regional Financial Management Officer:


                                                80
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 83 of 92




         Ben Bielenberg
         U.S. Environmental Protection Agency
         Region 8
         1595 Wynkoop Street
         Denver, CO 80202-1129
         bielenberg.ben@epa.gov

         As to EPA Cincinnati Finance Center:

         EPA Cincinnati Finance Center
         26 W. Martin Luther King Drive
         Cincinnati, Ohio 45268
         cinwd acctsreceivable@epa.gov
         As to the State or DEQ:

         Joel Chavez
         State Project Officer
         Anaconda CERCLA Site
         Department of Environmental Quality
         Remediation Division
         P.O. Box 200901
         Helena, Montana 59620-0901
         jchavez@mt.gov

         Jonathan Morgan
         DEQ Legal Counsel
         Montana Department of Environmental Quality
         P.O. Box 200901
         Helena, Montana 59620-090 I
         jmorgan3@mt.gov

         As to AR:

        Shannon Dunlap
        Project Coordinator
        Atlantic Richfield Company
        317 Anaconda Road
        Butte, Montana 5970 I
        Shannon.Dunlap@bp.com

        Jean A. Martin, Senior Counsel
        Atlantic Richfield Company
        501 Westlake Park Boulevard



                                         81
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 84 of 92




                Low Rise Room 3.664A
                Houston, Texas 77079
                jean.martin@bp.com

                        XXI.         RETENTION OF JURISDICTION

          77.   This Court retains jurisdiction over both the subject matter of this Consent Decree

and AR for the duration of the performance of the terms and provisions of this Consent Decree

for the purpose of enabling any of the Parties to apply to the Court at any time for such further

order, direction, and relief as may be necessary or appropriate for the construction or

modification of this Consent Decree, or to effectuate or enforce compliance with its terms, or to

resolve disputes in accordance with Section XIII (Dispute Resolution).

                                    XXII.        APPENDICES

          78.   The following appendices are attached to and incorporated into this Consent

Decree:

                Appendix A - Statement of Work
                Appendix B - ARWW &S OU ROD (September 29, 1998)
                Appendix C-ARWW&S OU ROD Amendment (September 29,2011)
                Appendix D-ARWW&S OU ROD Amendment (June 12, 2020)
                Appendix E- OW/EADA OU ROD (March 8, 1994)
                Appendix F - OW/EADA OU ESD (November 6, 1995)
                Appendix G- OW/EADA OU ESD (June 12, 2020)
                Appendix H - Map of Anaconda Site


                                XXIII.       EFFECTIVE DATE

       79.      The Effective Date of this Consent Decree shall be 60 days from the date that this

District Court enters the Consent Decree, unless an appeal of the entry and judgment is filed


                                                82
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 85 of 92




 during the 60-day period; if an appeal is taken, the Effective Date means the date on which the

 District Court's judgment is affirmed.

                                 XXIV.         MODIFICATION

        80.     Except as provided in Paragraph 13 (Modification of SOW or Related

Deliverables), material modifications to this Consent Decree, including the SOW, shall be in

writing, signed by the Parties, and shall be effective upon approval by the Court. Except as

provided in Paragraph 13, non-material modifications to this Consent Decree, including the SOW,

shall be in writing and shall be effective when signed by duly authorized representatives of the

United States and AR. A modification to the SOW shall be considered material if it changes or

further waives an ARAR; modifies Section 1.3 of the SOW (Scope of the Remedy); or

implements a ROD amendment or an ESD that alters the basic features of the selected remedy

within the meaning of 40 C.F.R. § 300.435(c)(2)(i), except as provided in Paragraph 13. Before

providing its approval to any modification to the SOW, the United States will provide DEQ with a

reasonable opportunity to review and comment on the proposed modification.

        81.    Nothing in this Consent Decree shall be deemed to alter the Court's power to

enforce, supervise, or approve modifications to this Consent Decree.

       XXV.         LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

        82.    This Consent Decree shall be lodged with the Court for at least thirty (30) days

for public notice and comment in accordance with Section 122(d)(2) ofCERCLA, 42 U.S.C.

§ 9622(d)(2), and 28 C.F.R. § 50.7. The United States and the State reserve the right to

withdraw or withhold their consent if the comments regarding the Consent Decree disclose facts




                                                83
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 86 of 92




or considerations that indicate that the Consent Decree is inappropriate, improper, or inadequate.

AR consents to the entry of this Consent Decree without further notice.

        83.    If for any reason the Court should decline to approve this Consent Decree in the

form presented, this agreement is voidable at the sole discretion of any Party and the terms of the

agreement may not be used as evidence in any litigation between the Parties.

        84.    On the Effective Date, the applicable portions of the following orders will be

terminated: Administrative Order for Remedial Design/Remedial Action, Docket No.

CERCLA-08-2003-0017 (Sept. 29, 2003), with respect to all requirements related to the Slag

Piles portions of the ARWW &S OU; and Administrative Order for Remedial Design/Remedial

Action, Docket No. CERCLA-Vlll-94-08 (Apr. 8, 1994), with respect to all requirements related

to the OWGC portion of the OW/EADA OU.

       85.     Certification of Remedial Action Completion for the OWGC Remedy. Upon

approval of the Final Remedial Action Completion Report for the OWGC Remedy by EPA, in

consultation with DEQ, in accordance with Section 4.9 of the SOW, the requirements for

Certification of Remedial Action Completion for the OWGC Remedy will be deemed satisfied

by AR, and EPA will issue a Certification of Remedial Action Completion for the OWGC

Remedy, pursuant to Section 122(f)(3) of CERCLA, 42 U.S.C. § 9622(f)(3).

                           XXVI.        SIGNATORIES/SERVICE

       86.    The undersigned representatives of Atlantic Richfield Company, the Environment

and Natural Resources Division of the United States Department of Justice, the United States

Environmental Protection Agency, and the Montana Department of Environmental Quality each




                                               84
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 87 of 92




certifies that he or she is fully authorized to enter into the terms and conditions of this Consent

Decree and to execute and legally bind such Party to this document.

          87.   Each Party agrees not to oppose entry of this Consent Decree by this Court or to

challenge any provision of this Consent Decree unless the United States or the State has notified

AR in writing that it no longer supports entry of the Consent Decree.

          88.   AR shall identify, on the attached signature page, the name, address, and

telephone number of an agent who is authorized to accept service of process by mail on its behalf

with respect to all matters arising under or relating to this Consent Decree. AR agrees to accept

service in that manner and to waive the formal service requirements set forth in Rule 4 of the

Federal Rules of Civil Procedure and any applicable local rules of this Court, including, but not

limited to, service of a summons. AR need not file any response to the State's Amended

Complaint filed in this action unless and until 30 days after the Court expressly declines to enter

this Consent Decree as a final judgement.

                               XXVII.        FINAL JUDGMENT

          89.   This Consent Decree and its appendices constitute the final, complete, and

exclusive agreement and understanding among the Parties regarding the settlement embodied in

the Consent Decree. The Parties acknowledge that there are no representations, agreements, or

understandings relating to the settlement other than those expressly contained in this Consent

Decree.




                                                85
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 88 of 92




90. Upon the Court's approval of this Consent Decree, the Decree shall be entered as a final judgment under
Fed. R. Civ. P. 54 and 58. The Court expressly determines that there is no just reason for delay in entering
this judgment.             ~

SO ORDERED THIS        )..f   DAY OF   g~~                  , 2021.



                                                              4.1.ffe./,11
                                                                United States District Judge




                                              86
Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 89 of 92




THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States, et
al. v. Atlantic Richfield Company, et al., Civil No. CV-89-39-BU-SEH, subject to the public
notice and comment requirements of28 C.F.R. § 50.7.

FOR THE UNITED STATES OF AMERICA:•

BRUCE S. GELBER
Deputy Assistant Attorney General
Environment & Natural Resources Division
U.S. Department of Justice
Washington, D.C. 20530




                                                     Date:
JOISITHER                                                    -----------
Senior Counsel
Environment and Natural Resources Division
Environmental Enforcement Section
U.S. Department of Justice
P.O. Box 7611
Washington, D.C. 20044

               --                  ,j

 /
kURTG.ACM~      A         >I -€?                   rV - t, - Z u
                                        ~ - Date: _:_:::c..___,,,.,__--=--=-----
United States Attorney
District of Montana
3 I 6 N 26th St #50 I 8
Billings, MT 59101



                                                     Date:   //~-// - 0(_ - 2- C~ ·
Assistant United States Attorney
District of Montana
316 N 26th St #50 I 8
Billings, MT 59101




                                                87
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 90 of 92




THE UNDERSIGNED PARTY enters into this Consent Decree in lhc m:ulcr of United States. ct
al. v. Allnnlic Richfield Company, cl isl., Civil No. CV-89-39-BU-SEII, 5ubject lo the public
notice and comment requirements of28 C.f.R. § S0.7 und § 7S-10-71J, MC:A.




KENNETII C.   SCll~L.                             Dace: 5tf/ [   trlllJiC      l/LJ!'a;
Regional Counsel
U.S. Environmental Prolection Agency, Region 8
I S9S Wynkoop Strccl
Denver, Colorado 80202




                                                  Date:   &p.kmlzu. ,JK: Mr>
Director
Superfund nd Emergency Management Division
U.S. Environmental Protection Agency, Region II
IS9S Wynkoop Street
Denver, Colorado 80202



  ~.✓-
ANDREW LENSINK
                         ~- °JC.                  Date:    ~--4-::½ )lf,                   ?o 21:}
Senior Assistant Regional Counsel
Office of Regional Counsel
U.S. Environmental Protection Agency
Rosion8
1595 Wynkoop Street
Denver, CO 80209




                                            88
  Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 91 of 92




 THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States, et
 al. v. Atlantic Richfield Company, et al., Civil No. CV-89-39-BU-SEH, subject to the public
 notice and comment requirements of28 C.F.R. § 50.7 and§ 75-10-713, MCA.

 FOR THE STATE OF MONTANA:




                                                  Date:    _l_o_,_/.,_f!-1-1/,...cz,,..,cz'--------
 STEVE BULLOCK
 Governor of the State of Montana



                                                  Date: //,        Oo~b.,..,                 ~.Zo
Montana Attorney General




GEORGE MATHIEUS
                                                  Date:        LO/lb          (JoJ.,o
Deputy Director
Montana Department of Environmental Quality



                                                 Date: .....l'6--,f-/,__1,+/....,z::.::o-=lc::..L>_ _ __
                                                               I      I
Sp · ial Assistant Attorney General
DEQ Legal Counsel
Montana Department of Environmental Quality
1100 North Last Chance Gulch
P.O. Box 200901
Helena, Montana 59620-0901




                                           89
   Case 2:89-cv-00039-SEH Document 1191 Filed 01/28/21 Page 92 of 92



THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States,
et al. v. Atlantic Richfield Company, et al., Civil No. CV-89-39-BU-SEH ..

 FOR THE ATLANTIC RICHFIELD COMPANY:




~ ku-,µ,o,_,"
    11.,
    TRICIA. G A L L E Y ~
 Vice President




 (authorized to accept service of process by mail on behalf of AR as noted in Paragraph 88)
 Davis Graham & Stubbs LLP
 1550 17th Street, Suite 500
 Denver, Colorado 80202



<iilf      4q ~dftC,'
.J:.\NA. MAR TN
                                                     Date:   Ji)</ $r4k,a/:iec
                                                                    I
                                                                                  i?OelO
 Senior Counsel
 Atlantic Richfield Company
 501 Westlake Park Blvd., Low Rise Room 3.664A
 Houston, TeKas 77079




                                                90
